Exhibit 10.2


PURCHASE AND SALE AGREEMENT
dated as of April 10, 2020
between
ALNYLAM PHARMACEUTICALS, INC.
and
BX BODYGUARD ROYALTIES L.P.
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED


--------------------------------------------------------------------------------



Table of Contents
Page
ARTICLE I DEFINED TERMS AND RULES OF CONSTRUCTION
1
Section 1.1 Defined Terms
1
Section 1.2 Rules of Construction
9
ARTICLE II PURCHASE AND SALE OF THE PURCHASED ASSETS
10
Section 2.1 Purchase and Sale
10
Section 2.2 Purchase Price
11
Section 2.3 No Assumed Obligations
11
Section 2.4 Excluded Assets
12
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER
13
Section 3.1 Existence; Organization
13
Section 3.2 No Conflicts
13
Section 3.3 Authorization; Enforceability
13
Section 3.4 Ownership
13
Section 3.5 Governmental and Third Party Authorizations
13
Section 3.6 No Litigation
14
Section 3.7 No Brokers’ Fees
14
Section 3.8 Compliance with Laws
14
Section 3.9 Intellectual Property Matters
14
Section 3.10 Medco License Agreement
17
Section 3.11 No Other Agreements
19
Section 3.12 UCC Matters
19
Section 3.13 Set-Off Against Royalty
19
Section 3.14 SEC Filings
19
Section 3.15 Related Agreements
20
Section 3.16 Medco Supply Agreement
20
Section 3.17 Compliance
20
Section 3.18 Solvency
21
Section 3.19 Tax Matters
21
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
21
Section 4.1 Organization
21
Section 4.2 No Conflicts
21
Section 4.3 Authorization
21
Section 4.4 Governmental and Third Party Authorizations
22
Section 4.5 No Litigation
22

i

--------------------------------------------------------------------------------



Section 4.6 Access to Information
22
Section 4.7 Funds Available
22
ARTICLE V COVENANTS
23
Section 5.1 Public Announcement
23
Section 5.2 Further Assurances
23
Section 5.3 Royalty Reports; Notices and Communications from Licensee
23
Section 5.4 Supply Chain
24
Section 5.5 Payments on Account of Purchased Assets; Escrow
24
Section 5.6 Misdirected Payments
24
Section 5.7 Maintenance of License Agreement
25
Section 5.8 Enforcement of License Agreement
27
Section 5.9 Prosecution and Enforcement of Intellectual Property
28
Section 5.10 No Assignment; No Liens
30
Section 5.11 Audits
30
Section 5.12 Retained Royalty Interest
31
Section 5.13 Related Agreements
32
Section 5.14 Commercialization
32
Section 5.15 SEC Filings
33
Section 5.16 Licensee Instruction
33
Section 5.17 Tax Matters
33
Section 5.18 Change in Name or Organization
35
Section 5.19 Seller’s Commercially Reasonable Efforts and Judgment
35
ARTICLE VI THE CLOSING
35
Section 6.1 Closing
35
Section 6.2 Payment of Purchase Price
35
Section 6.3 Closing Deliverables
36
Section 6.4 Post-Closing Deliverables
36
ARTICLE VII INDEMNIFICATION
37
Section 7.1 Indemnification by the Seller
37
Section 7.2 Indemnification by the Purchaser
37
Section 7.3 Materiality
38
Section 7.4 Procedures for Third Party Claims
38
Section 7.5 Other Claims
39
Section 7.6 Time Limitations
39
Section 7.7 Limitations on Liability
40
Section 7.8 Exclusive Remedy
40
Article VIII CONFIDENTIALITY
41

ii

--------------------------------------------------------------------------------



Section 8.1 Confidentiality
41
Section 8.2 Disclosures to Certain Affiliates
41
Section 8.3 Termination of Confidentiality Agreement
42
Section 8.4 Permitted Disclosure
42
Section 8.5 Financial Statements
43
Section 8.6 Specific Enforcement
43
Section 8.7 Other Relevant Obligations
43
Section 8.8 Use of Name
43
Article IX TERMINATION
44
Section 9.1 Termination of Agreement
44
Section 9.2 Effect of Termination
44
Article X MISCELLANEOUS
44
Section 10.1 Specific Performance
44
Section 10.2 Notices
44
Section 10.3 Successors and Assigns
46
Section 10.4 Independent Nature of Relationship
47
Section 10.5 No Personal Liability
47
Section 10.6 Entire Agreement
47
Section 10.7 Governing Law
47
Section 10.8 Waiver of Jury Trial
48
Section 10.9 Severability
48
Section 10.10 Counterparts
49
Section 10.11 Amendments; No Waivers
49
Section 10.12 Cumulative Remedies
49
Section 10.13 Table of Contents and Headings
49

Exhibit A Form of Bill of Sale
Exhibit B Form of Licensee Instruction
Exhibit C Paying Agent Agreement
Exhibit D Purchaser Account
Exhibit E Seller Account
Exhibit F Disclosure Schedule
Exhibit G Royalty Product Patents
Exhibit H Medco License Agreement
Exhibit I Press Release
Schedule 1.1 Knowledge Parties
Schedule 2.5(a) True-Up Mechanism Examples
Schedule 3.10(a) Medco License Agreement Notices and Correspondence
Schedule 10.3 Assignment
iii


--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of April 10, 2020
is between Alnylam Pharmaceuticals, Inc., a Delaware corporation (the “Seller”),
and BX Bodyguard Royalties L.P., a Delaware limited partnership (the
“Purchaser”).
W I T N E S S E T H :
WHEREAS, the Seller has the right to receive royalties based on Net Sales of the
Royalty Product (as defined below) under the Medco License Agreement (as defined
below); and
WHEREAS, the Seller desires to sell, contribute, assign, transfer, convey and
grant to the Purchaser, and the Purchaser desires to purchase, acquire and
accept from the Seller, the Purchased Assets (as defined below), upon and
subject to the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINED TERMS AND RULES OF CONSTRUCTION


Section 1.1 Defined Terms. The following terms, as used herein, shall have the
following respective meanings:
[***]
“Affiliate” means, with respect to any designated Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such designated Person. For purposes of this definition, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlled” and “controlling” have meanings correlative to the foregoing.
“Agreement” has the meaning set forth in the preamble.
“Alnylam Commercialization Royalty” means, for each calendar year following
termination of the Medco License Agreement and an election by the Seller,
pursuant to Section 5.7(d), to Commercialize the Royalty Product itself in all
or some portion of the Territory or under a [***] that consists of a profit
share for Seller with respect to the Royalty Product in all or some portion of
the Territory, an amount equal to (a) [***] of Net Sales up to [***] of the
Royalty Product made by or on behalf of the Seller or any of its Affiliates or
sublicensees or profit share partners in the Territory or such portion of the
Territory, (b) [***] of Net Sales greater than [***] but less than [***] of the
Royalty Product made by or on behalf of the Seller or any of its Affiliates or
sublicensees or profit share partners in the Territory or such portion of the
Territory, (c) [***] of
1

--------------------------------------------------------------------------------



Net Sales greater than [***] but less than [***] of the Royalty Product made by
or on behalf of the Seller or any of its Affiliates or sublicensees or profit
share partners in the Territory or such portion of the Territory and (d) [***]
of Net Sales greater than [***] of the Royalty Product made by or on behalf of
the Seller or any of its Affiliates or sublicensees or profit share partners in
the Territory or such portion of the Territory; provided that, in the event that
the Purchaser has not received the Minimum ROI by December 31, 2029 (taking into
account the [***] in making such determination and the true-up mechanism set
forth in Section 2.5), then the percentages set forth in the foregoing clauses
(a)-(d) shall be increased to [***], [***], [***] and [***], respectively, in
respect of Net Sales of the Royalty Product made by the Seller on or after
January 1, 2030. For purposes of this definition, (i) the definition of “Net
Sales” is deemed to be amended to replace “MedCo” with “Seller” in each place
that it appears (other than any references to (Sub)licensees) and (ii) the
amount of Net Sales used in calculating the Alnylam Commercialization Royalty
shall be net of one half of any royalty payable by the Seller to the Licensee on
such Net Sales pursuant to Section 12.3(b) of the Medco License Agreement.
“Alnylam Technology” has the meaning set forth in Section 1.15 of the Medco
License Agreement.
“Applicable Percentage” means, (a) with respect to the Royalty, fifty percent
(50%) and (b) with respect to the Milestones, seventy-five (75%); provided that,
with respect to the Applicable Percentage for the Royalty set forth in the
foregoing clause (a), in the event that Purchaser has not received the Minimum
ROI by December 31, 2029 (taking into account the [***] in making such
determination and the true-up mechanism set forth in Section 2.5), then such
Applicable Percentage for the Royalty pursuant to clause (a) hereunder shall be
increased to fifty-five (55%) in respect of any Royalty payable on Net Sales
made on or after January 1, 2030.
“Bankruptcy Code” means Title 11 of the United States Code.
“Bill of Sale” means that certain bill of sale, dated as of the Closing Date,
executed by the Seller and the Purchaser, substantially in the form attached
hereto as Exhibit A.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by applicable
Law to remain closed. For the avoidance of doubt, solely with respect to any
notice or other communication required to be given or delivered hereunder,
limitations on the operations of commercial banks due to the outbreak of a
contagious disease, epidemic or pandemic (including COVID-19), or any
quarantine, shelter-in-place or similar or related directive, shall not prevent
a day that would otherwise be a Business Day hereunder from so being a Business
Day.
“Calendar Quarter” has the meaning set forth in Section 1.21 of the Medco
License Agreement.
“Closing” has the meaning set forth in Section 6.1.
“Closing Date” has the meaning set forth in Section 6.1.
2

--------------------------------------------------------------------------------



“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations thereunder.
“Commercialization” has the meaning set forth in Section 1.31 of the Medco
License Agreement.
“Consent” means, with respect to Purchaser and any authorization or approval
required to be given by Purchaser under Article V, the authorization or approval
of a particular action or course of action, which “Consent” shall not be
unreasonably withheld, conditioned or delayed; provided that, if a different
standard is expressly provided for hereunder with respect to a particular
authorization or approval, then such standard shall apply.
“Competitive Infringement” has the meaning set forth in Section 1.33 of the
Medco License Agreement.
“Core Royalty Product Patent” means [***].
“Data Room” means, collectively, the virtual data room established by the Seller
as of the date hereof and made available to the Purchaser via Box.
“Disputes” has the meaning set forth in Section 3.9(c).
“Excluded Assets” has the meaning set forth in Section 2.4.
“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.3.
“Existing Confidentiality Agreement” has the meaning set forth in Section 8.3.
“Excluded Payments” means any amounts due or paid to the Seller pursuant to
Sections 6.4.3.2, 6.4.3.4 and 7.2 of the Medco License Agreement, but solely to
the extent not set-off against the Royalty or Milestones.
“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.
“First Installment” means fifty percent (50%) of the Purchase Price, or
$500,000,000.
[***]
“Fundamental Representations and Warranties” has the meaning set forth in
Section 7.6(a).
“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
3

--------------------------------------------------------------------------------



functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any jurisdiction.
“Inclisiran” means that certain pharmaceutical product known by the
non-proprietary name inclisiran, which, as of the date hereof, is being
developed by Licensee under the Medco License Agreement, and has been submitted
to the FDA for regulatory approval under NDA #214012.
“IRS Withholding Form” has the meaning set forth in Section 5.17(c)(i).
[***]
“Knowledge of the Purchaser” means, (a) for purposes of Article IV, the actual
knowledge as of the date of this Agreement, of any of the officers of the
Purchaser identified on Schedule 1.1(a), and (b) for all other purposes of this
Agreement, the actual knowledge as of the applicable time, of any of the
officers of the Purchaser identified on Schedule 1.1(a) or any successor to any
such officer holding the same or substantially similar officer position at such
time.
“Knowledge of the Seller” means, (a) for purposes of Article III, the actual
knowledge as of the date of this Agreement, of any of the officers of the Seller
identified on Schedule 1.1(b), and (b) for all other purposes of this Agreement,
the actual knowledge as of the applicable time, of any of the officers of the
Seller identified on Schedule 1.1(b) or any successor to any such officer
holding the same or substantially similar officer position at such time. For
clarity, “Knowledge of the Seller” for purposes of Section 3.10(k) and Section
3.16 shall be based on actual knowledge, following due inquiry internal to
Seller.
“Law” means, with respect to any Person, all laws, statutes, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.
“Licensee” means (a) The Medicines Company, a Delaware corporation, and its
successors and permitted assigns (“Medco”) and (b) solely for purposes of
Article V unless otherwise expressly specified, Novartis and Medco.
“Licensed Royalty Product Patents” means those Royalty Product Patents set forth
on Exhibit G hereto that are controlled, but not owned, by Seller or its
Affiliates pursuant to a license agreement with a third party.
“Licensee Instruction” means the direction letter to Licensee in the form
attached hereto as Exhibit B.
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or
performance of an obligation, including any conditional sale or any sale with
recourse.
4

--------------------------------------------------------------------------------



“Loss” means any loss, assessment, award, cause of action, claim, charge, cost,
expense (including expenses of investigation and attorneys’ fees), fine,
judgment, liability, obligation, or penalty.
“Material Adverse Effect” means (a) any material adverse change in, or material
adverse effect, when considered individually or in the aggregate, on (i) the
legality, validity or enforceability of any of the Transaction Documents or the
Medco License Agreement, (ii) the rights of Seller under, or the right or
ability of the Seller to perform its obligations under, (A) any of the
Transaction Documents, (B) the Medco License Agreement, or (C) the Related
Agreements, but only to the extent affecting the right of Seller to perform its
obligations under the Medco License Agreement or otherwise pertaining to the
Purchased Assets, (iii) the right or ability of Licensee to perform its
obligations under the Medco License Agreement, (iv) the rights or remedies of
the Purchaser under any of the Transaction Documents, including the right of the
Purchaser to receive any of the Purchased Assets, or (v) the Royalty Product
Patents, or (b) any change to the Purchased Assets (including the timing, value,
amount or duration thereof).
“Medco” has the meaning set forth in the definition of “Licensee.”
“Medco Ancillary Agreements” means, collectively, that certain Quality Agreement
on Material Supply, dated August 4, 2016, by and between the Seller and the
Licensee, and that certain Pharmacovigilance Agreement, dated February 1, 2016,
by and between the Seller and the Licensee, as may be amended from time to time.
“Medco License Agreement” means that certain License and Collaboration
Agreement, dated February 3, 2013, by and between the Seller and Licensee, as
amended on November 22, 2019 (the “First Amendment”), and as may be further
amended in accordance with Section 5.7(a).
“Medco Supply Agreement” means that certain Supply and Technology Transfer
Agreement, dated April 14, 2016, by and between the Seller and Licensee, as
amended by that certain Amendment No. 1, dated October 10, 2019, by and between
the Seller and Licensee, and as may be further amended in accordance with
Section 5.4(a).
“Milestones” means, on a milestone payment-by-milestone payment basis, all
amounts due, paid or payable under Section 7.3 of the Medco License Agreement.
“Minimum ROI” means an amount equal to at least $1,000,000,000 paid to Purchaser
under the Transaction Documents (and not required, as of the date of
determination of whether the Minimum ROI has been met, to be refunded or
reimbursed to Licensee or Seller) in respect of payments from the Royalty
component under the Purchased Royalty Interest.
“Net Sales” has the meaning set forth in Section 1.89 of the Medco License
Agreement.
[***]
“Non-Warranting Parties” has the meaning set forth in Section 10.5.
“Novartis” means Novartis AG, the indirect parent company of Medco.
5

--------------------------------------------------------------------------------



“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
Patent Rights included in the Alnylam Technology.
“Patent Rights” has the meaning set forth in Section 1.94 of the Medco License
Agreement.
“Paying Agent” means Wilmington Trust, as paying agent.
“Paying Agent Agreement” means that certain paying agent agreement, executed by
the Seller, the Purchaser and the Paying Agent promptly after the Closing Date,
substantially in the form attached hereto as Exhibit C.
“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.
“Proceeds” means any amounts actually recovered or received by the Seller as a
result of any settlement or resolution of any actions, suits, proceedings,
claims or disputes related to the Royalty or the Milestones, except for any
amounts that are permitted to be used by this Agreement or the Medco License
Agreement and that are actually used to reimburse or indemnify Licensee for
costs, expenses, legal fees or other fees relating to such actions, suits,
proceedings, claims or disputes.
“Purchase Price” has the meaning set forth in Section 2.2.
“Purchased Assets” means (a) the Purchased Royalty Interest, (b) any Proceeds
payable to Purchaser in accordance with this Agreement, (c) all proceeds (as
defined under UCC) of any of the foregoing, (d) any interest on any amounts
referred to in the immediately preceding clauses payable by the Licensee under
Section 7.7 of the Medco License Agreement, (e) any portion payable to
Purchaser, in accordance with Section 5.17(f), of any payment made pursuant to
Section 7.9.2 of the Medco License Agreement with respect to the Royalty or
Milestones, and (f) to the extent payable by the Seller in lieu of any portion
of the Purchased Royalty Interest and to the extent the Seller Commercializes
the Royalty Product in accordance with Section 5.7(d) following termination of
the Medco License Agreement, the Alnylam Commercialization Royalty.
“Purchased Royalty Interest” means (a) the Royalty multiplied by the Applicable
Percentage and (b) the Milestones multiplied by the Applicable Percentage.
“Purchaser” has the meaning set forth in the preamble.
“Purchaser Account” means the account set forth on Exhibit D or such other
account as may be designated by the Purchaser in writing from time to time.
“Purchaser Indemnified Party” has the meaning set forth in Section 7.1.
“Regulatory Authority” has the meaning set forth in Section 1.112 of the Medco
License Agreement.
6

--------------------------------------------------------------------------------



“Related Parties” has the meaning set forth in Section 1.113 of the Medco
License Agreement.
“Related Agreements” has the meaning set forth in the definition of “Relevant
Obligations.”
“Relevant Obligations” means all obligations of the Seller or any of its
Affiliates under (a) that certain Co-Exclusive License Agreement, by and between
the Seller and Max Planck Innovation GmbH (f/k/a Garching Innovation GmbH),
dated December 20, 2002, as amended, (b) that certain Agreement, by and between
the Seller and The Board of Trustees of the Leland Stanford Junior University,
dated September 17, 2003, (c) that certain Commercial License Agreement, by and
between the Seller and Plant Bioscience Limited, dated May 14, 2012, (d) that
certain Second Amended and Restated Strategic Collaboration and License
Agreement, by and between the Seller and Ionis Pharmaceuticals, Inc. (f/k/a Isis
Pharmaceuticals, Inc.), dated January 8, 2015, as amended, and (e) any other
Alnylam In-Licenses (as defined in the Medco License Agreement) entered into by
Seller after the effective date of the Medco License Agreement in accordance
with Section 1.11 thereunder ((a) – (e), collectively, the “Related
Agreements”).
“Remainder” means fifty percent (50%) of the Purchase Price, or $500,000,000.
“Representatives” means, collectively, with respect to any Person, the trustees,
directors, board members, members, partners, managers, officers, employees,
agents, advisors or other representatives (including attorneys, accountants,
consultants, scientists and financial advisors) of such Person.
“ROFN Notice” has the meaning set forth in Section 5.12.
“Royalty” means, on a country-by-country and Royalty Product-by-Royalty Product
basis, all amounts due, paid or payable (i) in respect of Net Sales by Licensee
and its Related Parties of any and all Royalty Products, including under Section
7.4.1 and Section 7.4.2 of the Medco License Agreement but excluding Milestones,
after giving effect to all Royalty Reductions applicable thereto, (ii) [***].
For the avoidance of doubt, the Royalty shall exclude any and all Excluded
Payments.
“Royalty Product” means any “Licensed Product,” as such term is defined in
Section 1.72 of the Medco License Agreement. For the avoidance of doubt,
Inclisiran is an example of a “Royalty Product.”
“Royalty Product Patents” has the meaning set forth in Section 3.9(a).
“Royalty Reduction” means any adjustments, modifications, credits, offsets,
credits, reductions or deductions to Royalty payments made (a) under the Medco
License Agreement pursuant to and expressly permitted by Section 7.4.3, Section
7.4.4 [***] or Section 7.4.5 of the Medco License Agreement with respect to the
Royalty Product (and subject to the limitation imposed by Section 7.4.6 of the
Medco License Agreement) or (b) [***].
7

--------------------------------------------------------------------------------



“Royalty Reports” means, with respect to each Calendar Quarter, the report
(including any certifications in respect thereof) required to be prepared and
delivered to Seller pursuant to Section 7.4.7 of the Medco License Agreement.
“Royalty Term” has the meaning set forth in Section 1.114 of the Medco License
Agreement.
“SEC” means the U.S. Securities and Exchange Commission.
“Seller” has the meaning set forth in the preamble.
“Seller Account” means the account set forth on Exhibit E hereto or such other
account as may be designated by the Seller in writing from time to time.
“Seller Indemnified Party” has the meaning set forth in Section 7.2.
“Set-Off” means any right of set-off, counterclaim, credit, reduction or
deduction by contract or otherwise, other than a Royalty Reduction.
“Seller SEC Documents” has the meaning set forth in Section 3.14.
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the assets of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent obligations
or contingent liabilities, as applicable, at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability or obligation, as applicable.
“Territory” has the meaning set forth in Section 1.1.25 of the Medco License
Agreement.
“Transaction Documents” means this Agreement, the Paying Agent Agreement, the
Bill of Sale and the Licensee Instruction.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that, if, with respect to any financing statement
or by reason of any provisions of applicable Law, the perfection or the effect
of perfection or non-perfection of the back-up security interest or any portion
thereof granted pursuant to Section 2.1(b) is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than the State of
Delaware, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such
8

--------------------------------------------------------------------------------



other jurisdiction for purposes of the provisions of this Agreement and any
financing statement relating to such perfection or effect of perfection or
non-perfection.
“U.S.” or “United States” means the United States of America, each territory
thereof and the District of Columbia.
Section 1.2 Rules of Construction. Unless the context otherwise requires, in
this Agreement:
(a) a term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with GAAP;
(b) unless otherwise defined, all terms that are defined in the UCC shall have
the meanings stated in the UCC;
(c) words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders;
(d) the definitions of terms shall apply equally to the singular and plural
forms of the terms defined;
(e) references to the term “or” will be interpreted in the inclusive sense
commonly associated with the term “and/or”;
(f) the terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”;
(g) unless otherwise specified, references to an agreement or other document
include references to such agreement or document as from time to time amended,
restated, reformed, supplemented or otherwise modified in accordance with the
terms thereof (subject to any restrictions on such amendments, restatements,
reformations, supplements or modifications set forth herein) and include any
annexes, exhibits and schedules attached thereto;
(h) references to any Law shall include such Law as from time to time in effect,
including any amendment, modification, codification, replacement or reenactment
thereof or any substitution therefor; provided that, for purposes of Article III
and Article IV, reference to a Law shall mean such Law as in effect as of the
date hereof;
(i) references to any Person shall be construed to include such Person’s
successors and permitted assigns (subject to any restrictions on assignment,
transfer or delegation set forth herein or in any of the other Transaction
Documents), and any reference to a Person in a particular capacity excludes such
Person in other capacities;
(j) the word “will” shall be construed to have the same meaning and effect as
the word “shall”;
(k) the words “hereof”, “herein”, “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision hereof,
9

--------------------------------------------------------------------------------



and Article, Section and Exhibit references herein are references to Articles
and Sections of, and Exhibits to, this Agreement unless otherwise specified;
(l) in the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”; and
(m) where any payment is to be made, any funds are to be applied or any
calculation is to be made under this Agreement on a day that is not a Business
Day, unless this Agreement otherwise provides, such payment shall be made, such
funds shall be applied and such calculation shall be made on the succeeding
Business Day, and payments shall be adjusted accordingly.
ARTICLE II
PURCHASE AND SALE OF THE PURCHASED ASSETS


Section 2.1 Purchase and Sale.
(a) Upon the terms and subject to the conditions of this Agreement, upon the
payment of the First Installment at the Closing, the Seller shall sell,
contribute, assign, transfer and convey to the Purchaser, and the Purchaser
shall purchase, acquire and accept from the Seller, all of the Seller’s right,
title and interest in and to the Purchased Assets, free and clear of any and all
Liens, other than those Liens created in favor of the Purchaser by the
Transaction Documents. Without limiting the foregoing, it is understood and
agreed that the Purchaser shall not, by purchase of the Purchased Assets,
acquire any assets or rights of the Seller under, or relating to, the Medco
License Agreement [***] other than the Purchased Assets and any rights specified
in this Agreement.
(b) It is the intention of the parties hereto that the sale, transfer,
assignment and conveyance contemplated by this Agreement be, and is, a true,
complete, absolute and irrevocable sale, transfer, assignment and conveyance by
the Seller to the Purchaser of all of the Seller’s right, title and interest in
and to the Purchased Assets free and clear of all Liens, other than those
created in favor of the Purchaser by the Transaction Documents. Neither the
Seller nor the Purchaser intends the transactions contemplated by this Agreement
to be, or for any purpose characterized as, a loan from the Purchaser to the
Seller or a pledge, a security interest, a financing transaction or a borrowing.
Each of the Seller and the Purchaser hereby waives, to the maximum extent
permitted by applicable Law, any right to contest or otherwise assert that this
Agreement does not constitute a true, complete, absolute and irrevocable sale,
transfer, assignment and conveyance by the Seller to the Purchaser of all of the
Seller’s right, title and interest in and to the Purchased Assets under
applicable Law, which waiver shall, to the maximum extent permitted by
applicable Law, be enforceable against the Seller in any bankruptcy or
insolvency proceeding relating to the Seller. Not in derogation of the foregoing
statement of the intent of the parties hereto in this regard, and for the
purposes of providing additional assurance to the Purchaser in the event that,
despite the intent of the parties hereto, the sale, transfer, assignment and
conveyance contemplated hereby is hereafter held not to be a sale, the Seller
does hereby grant to the Purchaser, as security for the payment of amounts to
the Purchaser equal to the Purchased Assets as it becomes due and payable, a
security interest in and to all right, title and interest of the Seller, in, to
and under the Purchased Assets and
10

--------------------------------------------------------------------------------



any “proceeds” (as such term is defined in the UCC) thereof, and the Seller does
hereby authorize the Purchaser, from and after the Closing, to file such
financing statements (and continuation statements with respect to such financing
statements when applicable) in such manner and such jurisdictions as are
necessary or appropriate to perfect such security interest.
Section 2.2 Purchase Price. The purchase price to be paid by the Purchaser in
full consideration for the sale, contribution, assignment, transfer and
conveyance of the Purchased Assets, without any deduction for withholding or
other taxes is $1,000,000,000 (the “Purchase Price”), of which:
(a) Initial Up-Front Purchase Price. The First Installment shall be paid to
Seller in accordance with Section 6.2; and
(b) Secondary Up-Front Purchase Price. The Remainder shall be paid to Seller
accordance with Section 6.2.
Section 2.3 No Assumed Obligations. Notwithstanding any provision in this
Agreement or any other writing to the contrary, the Purchaser is purchasing,
acquiring and accepting only the Purchased Assets and is not assuming any
liability or obligation of the Seller or any of the Seller’s Affiliates of
whatever nature, whether presently in existence or arising or asserted hereafter
(including any liability or obligation of the Seller under the Medco License
Agreement). All such liabilities and obligations shall be retained by and remain
liabilities and obligations of the Seller or the Seller’s Affiliates, as the
case may be (the “Excluded Liabilities and Obligations”).
Section 2.4 Excluded Assets. Except as expressly set forth in the Transaction
Documents, the Purchaser does not, by purchase, acquisition or acceptance of the
right, title or interest granted hereunder or otherwise pursuant to any of the
Transaction Documents, purchase, acquire or accept any assets or contract rights
of the Seller, including under the Medco License Agreement, other than the
Purchased Assets, or any other assets of the Seller (collectively, the “Excluded
Assets”).
Section 2.5 [***].
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER


Except as set forth on, or disclosed in, Exhibit F, the Seller hereby represents
and warrants to the Purchaser as of the date hereof as follows:
Section 3.1 Existence; Organization. The Seller is a corporation duly organized,
validly existing and in good standing under the Laws of Delaware.
Section 3.2 No Conflicts. The execution, delivery and performance by Seller of
the Transaction Documents and the consummation of the transactions contemplated
thereby do not (a) give rise to any right of termination, cancellation or
acceleration of any right or obligation of Licensee or any sublicensee under the
Medco License Agreement, or (b) constitute a breach or violation of or default
under any provision of (i) the organizational documents of the Seller, (ii) any
11

--------------------------------------------------------------------------------



Law or Judgment applicable to the Seller, (iii) the Medco License Agreement or
(iv) any contract (other than the Medco License Agreement) to which the Seller
is a party or by which the Seller is bound, including the Related Agreements,
except, in the case of clauses (b)(ii) and (b)(iv), for such breaches,
violations and defaults that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.


Section 3.3 Authorization; Enforceability. The Seller has all necessary
corporate power and authority to (a) conduct its affairs as currently conducted,
including to exercise its rights and perform its obligations under the Medco
License Agreement and (b) execute, deliver and perform the Transaction Documents
and to consummate the transactions contemplated thereby. The execution, delivery
and performance of the Transaction Documents, and the consummation of the
transactions contemplated thereby, have been duly authorized by the Seller. Each
of the Transaction Documents has been duly executed and delivered by the Seller
and constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as may be
limited by general principles of equity (regardless of whether considered in a
proceeding at law or in equity) and by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, general equitable principles and principles of public policy.
Section 3.4 Ownership. The Seller has good and valid title to the Purchased
Assets, free and clear of all Liens (other than those created in favor of the
Purchaser and expressly contemplated by this Agreement and the Paying Agent
Agreement), and is the exclusive owner of the entire right, title (legal and
equitable) and interest in the Purchased Assets. Upon payment of the First
Installment by the Purchaser, the Purchaser will have acquired, subject to the
terms and conditions set forth in this Agreement, good and valid title to the
Purchased Assets, free and clear of all Liens (other than those created in favor
of Purchaser and expressly contemplated by this Agreement and the Paying Agent
Agreement).
Section 3.5 Governmental and Third Party Authorizations. The execution, delivery
and performance by the Seller of the Transaction Documents and the consummation
of any of the transactions contemplated thereby do not require any consent,
approval, license, order, authorization or declaration from, notice to, action
or registration by or filing with any Governmental Authority or any other
Person, except for (a) a Current Report on Form 8-K by the Seller with the U.S.
Securities and Exchange Commission, (b) the UCC financing statements
contemplated by Section 2.1(b), (c) those previously obtained and (d) such
consents, the failure of which to be obtained or made, would not reasonably be
expected to have a Material Adverse Effect.
Section 3.6 No Litigation. There is no (a) action, suit, arbitration proceeding,
claim, demand, citation, summons, subpoena, investigation or other proceeding
(whether civil, criminal, administrative, regulatory or investigative) pending
or, to the Knowledge of the Seller, threatened, by or against the Seller, or (b)
pending inquiry or investigation (whether civil, criminal, administrative,
regulatory or investigative) by or against the Seller that, in each case,
individually or in the aggregate, (i) challenges or seeks to prevent or delay
the consummation of any of the transactions contemplated by any of the
Transaction Documents to which Seller is a Party or (ii) would reasonably be
expected to result in a Material Adverse Effect.
12

--------------------------------------------------------------------------------



Section 3.7 No Brokers’ Fees. The Seller has not taken any action that would
entitle any Person or entity other than Evercore Group L.L.C. to any commission
or broker’s fee in connection with the transactions contemplated by this
Agreement. Other than the Paying Agent, there is no Person or entity retained by
Seller entitled to any commission or broker’s fee from Purchaser in connection
with the transactions contemplated by this Agreement.
Section 3.8 Compliance with Laws. The Seller (a) has not violated, nor is it in
violation of, has not been given notice of any violation of, and, to the
Knowledge of the Seller, is not under investigation with respect to nor has it
been threatened to be charged with, any violation of, any applicable Law or any
judgment, order, writ, decree, injunction, stipulation, consent order, permit or
license granted, issued or entered by any Governmental Authority, and (b) is not
subject to any judgment, order, writ, decree, injunction, stipulation or consent
order issued or entered by any Governmental Authority; in each case, that would
reasonably be expected to have a Material Adverse Effect.
Section 3.9 Intellectual Property Matters.
(a) With respect to such patents and patent applications owned by the Seller,
and to the Knowledge of the Seller with respect to all other such patents and
patent applications, Exhibit G sets forth an accurate and complete list of all
issued patents and patent applications in the Alnylam Technology and that cover
or claim the Royalty Product or its use, manufacture, or sale (such Patent
Rights listed or required to be listed on Exhibit G, the “Royalty Product
Patents”). For each of such Royalty Product Patents, the Seller has indicated
(i) the jurisdictions in which such Patent Right is pending, allowed, granted or
issued, (ii) the patent number or patent serial number, (iii) the owner of such
Patent Right (which shall be to the Knowledge of the Seller, in the case of
owners other than Seller or its Affiliates), and (iv) the expiration date of
such Patent Right.
(b) Seller has not committed any act, or failed to commit any required act, that
would reasonably be expected to cause any Royalty Product Patents to expire
prematurely, lapse or be declared invalid or unenforceable, or that estops the
enforcement of such Royalty Product Patent against any third party. There are no
unpaid maintenance or renewal fees or annuities payable by the Seller to any
third party that currently are overdue for any of the Royalty Product Patents.
No Royalty Product Patents have lapsed or been abandoned, cancelled, disclaimed
or expired, and to the Knowledge of the Seller, there is no fact, circumstance
or event that would constitute a basis for any such lapse, abandonment,
cancellation or expiration. To the Knowledge of the Seller, each individual
associated with the filing and prosecution of the Royalty Product Patents owned
in whole or in part by Seller, including the named inventors of such Royalty
Product Patents, has complied in all material respects with all applicable
duties of candor and good faith in dealing with any Patent Office, including any
duty to disclose to any Patent Office all information known by such inventors to
be material to the patentability of each such Royalty Product Patents (including
any relevant prior art), in each case, in those jurisdictions in the Territory
where such duties exist.
(c) Seller has not received any written notice from Licensee or any other
Person, and to the Knowledge of Seller, there is no pending or threatened
litigation, opposition, interference, reexamination, reissue, inter partes
review, post grant review, cancellation, notification, injunction, claim, suit,
action, citation, summon, subpoena, hearing, inquiry, investigation (by the
International Trade Commission or otherwise), complaint, arbitration,
13

--------------------------------------------------------------------------------



mediation, demand, decree or other dispute, disagreement, proceeding or claim
(collectively, “Disputes”) challenging the validity, enforceability, scope,
inventorship or ownership of any of the Royalty Product Patents or that would
reasonably be expected to give rise to any Set-Off against the payments due to
the Seller under the Medco License Agreement. The Royalty Product Patents owned
by Seller, and to the Knowledge of the Seller the Licensed Royalty Product
Patents, are not subject to any outstanding injunction, judgment, order, decree,
ruling, settlement or other final disposition of a Dispute.
(d) To the Knowledge of Seller, the Royalty Product Patents that have been
issued or granted by the applicable Patent Office are valid and enforceable.
Seller has not received any written legal opinion, whether preliminary in nature
or qualified in any manner, which concludes that a challenge to the validity or
enforceability of any of the issued Royalty Product Patents may succeed. Seller
has not received any claim or notice challenging, or threatening to challenge,
the ownership of, or rights of Licensee in and to, or the validity or
enforceability of the Royalty Product Patents.
(e) Seller has not received any claim or notice disputing or threatening to
dispute the inventorship of any of the Royalty Product Patents or otherwise
alleging that any Person who is not named as an inventor on any of the Royalty
Product Patents should be so named, and to the Knowledge of the Seller, there is
no reasonable basis for such a claim with respect to any of the Royalty Product
Patents owned by Seller.
(f) The Seller has not received any written notice under the Medco License
Agreement or otherwise of Competitive Infringement of any Royalty Product Patent
or of infringement of any Core Royalty Product Patent.
(g) Each of the Royalty Product Patents owned by Seller correctly names all of
the inventors thereof, in accordance with applicable Law. Seller has not
received any notice from Licensee or any other Person, and to the Knowledge of
Seller, there is no Person who is or claims to be an inventor under any of the
Royalty Product Patents who is not a named inventor thereof, or that any Person
named as an inventor of any of the Royalty Product Patents is not an inventor
thereof.
(h) To the Knowledge of the Seller, there is no pending or threatened action,
suit or proceeding that claims that the manufacture, use, marketing, sale, offer
for sale, importation or distribution of the Royalty Product does or will
infringe on any patent or other intellectual property rights of any other Person
or constitute misappropriation of any other Person’s trade secrets or other
intellectual property rights. The Seller has not received any written notice
asserting or claiming any such infringement or misappropriation in respect of
the Royalty Product. To the Knowledge of the Seller, the manufacture, use,
marketing, sale, offer for sale, importation or distribution of the Royalty
Product by Licensee does not and will not constitute an infringement of any
patent or other intellectual property rights of any other Person or constitute
misappropriation of any other Person’s trade secrets or other intellectual
property rights, except where such infringement or misappropriation would not
reasonably be expected to result in a Material Adverse Effect.
14

--------------------------------------------------------------------------------



(i) The Alnylam Technology licensed (or sublicensed or optioned, as the case may
be) by Seller to Licensee under the Medco License Agreement constitute all the
intellectual property owned by or licensed (with the right to sublicense) to the
Seller or any of the Seller’s Affiliates necessary for the sale of the Royalty
Products in the Territory. Other than the Medco License Agreement, the Medco
Supply Agreement and the Medco Ancillary Agreements, there are no other
contracts between Seller or any of its Affiliates, on the one hand, and Licensee
or its respective Affiliates, on the other hand, involving or related to a
Royalty Product, the Royalty Product Patents or the Purchased Assets, or that
would reasonably be expected to result in a Material Adverse Effect.
(j) Except as set forth on Exhibit G with respect to the Licensed Royalty
Product Patents, Seller owns the entire right, title and interest, free and
clear of any Liens, in and to the Royalty Product Patents. To the Knowledge of
the Seller, there are no facts that would preclude Seller from having clear
title in and to such Royalty Product Patents.
(k) There are no compulsory licenses granted or, to the Knowledge of the Seller,
threatened to be granted under the Royalty Product Patents with respect to the
Royalty Product or any other product that, if sold without a license, would
constitute a Competitive Infringement of the Royalty Product Patents. To the
Knowledge of the Seller, no event or condition exists that would permit or
require Licensee to grant any such compulsory license to any Person. Seller has
not received any written notice from or on behalf of Licensee expressing an
intention by Licensee to grant any such compulsory license or otherwise Set-Off
any amount from the Purchased Assets because of any amount owed or claimed to be
owed from Seller to Licensee.
(l) Absent the Medco License Agreement, the manufacture, marketing, use, sale or
distribution of Inclisiran in the applicable jurisdiction would infringe a Valid
Claim (as defined in the Medco License Agreement) of each applicable Core
Royalty Product Patent. Seller and its Affiliates own each Core Royalty Product
Patent.
(m)  Inclisiran is a Licensed Product, as such term is defined in the Medco
License Agreement, and the Royalty Products, including Inclisiran, are Licensed
Products under and as such term is defined in the Medco License Agreement.
Section 3.10 Medco License Agreement.
(a) Attached hereto as Exhibit H is a true, correct and complete copy of the
Medco License Agreement. Seller has provided to Purchaser in the Data Room the
material written notices and other material written correspondence delivered to
the Licensee by Seller, or by the Licensee or Novartis to Seller, in each case
since January 1, 2018 (i) pursuant to the Medco License Agreement or (ii)
pertaining to development, manufacturing, supply and patent prosecution
activities thereunder since January 1, 2018, as further described and with the
exceptions set forth on Schedule 3.10(a) hereto, in each case relating to,
affecting or involving the Purchased Assets or the Medco License Agreement or
that could reasonably be expected to have an adverse effect on the value of the
Purchased Assets in any material respect.
(b) Other than the Transaction Documents, the Medco License Agreement, the Medco
Supply Agreement, the Medco Ancillary Agreements and the Related Agreements,
there is
15

--------------------------------------------------------------------------------



no contract, agreement or other arrangement (whether written or oral) to which
the Seller is a party or by which any of their respective assets or properties
is bound or committed (i) that creates a Lien on the Royalty, the Milestones,
the Medco License Agreement or the Alnylam Technology; (ii) that materially
relates to, affects or involves the Purchased Royalty Interest, the Royalty
Products or the Royalty Product Patents or (iii) for which breach thereof,
nonperformance thereof, cancellation thereof or failure to renew would
reasonably be expected to have a Material Adverse Effect. Other than the
Transaction Documents, there is no contract, agreement or other arrangement
(whether written or oral) to which the Seller is a party or by which any of
their respective assets or properties is bound or committed that creates a Lien
on the Purchased Assets. The Seller has not received any notice from the
Licensee or Novartis under Section 6.1.3(b) of the Medco License Agreement or
provided any consent to the Licensee or Novartis under Section 6.1.3(a) of the
Medco License Agreement and, to Knowledge of Seller, no sublicense has been
granted.
(c) 
(i) The Medco License Agreement is in full force and effect and is the legal,
valid and binding obligation of the Seller and, to the Knowledge of the Seller,
Licensee, enforceable against the Seller and, to the Knowledge of the Seller,
Licensee in accordance with its terms, except as may be limited by general
principles of equity (regardless of whether considered in a proceeding at law or
in equity) and by applicable bankruptcy, insolvency, moratorium and other
similar Laws of general application relating to or affecting creditors’ rights
generally.
(ii) The Seller has not received any written notice or, to the Knowledge of the
Seller, any other communication, from or on behalf of the Licensee or Novartis
challenging or threatening to challenge the validity or enforceability of the
Medco License Agreement or any obligation of the Licensee thereunder, including
any obligation to pay the Royalty, Milestones or any other payment thereunder.
(d) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) the Seller is not in breach or violation of or in default under the
Medco License Agreement and (ii) to the Knowledge of the Seller, neither the
Licensee nor Novartis has breached, and neither the Licensee nor Novartis is in
violation or default under, any provision of the Medco License Agreement.
(e) The Seller has not granted or been granted any written waiver under the
Medco License Agreement or released Licensee or Novartis, in whole or in part,
from any of its obligations under the Medco License Agreement. To the Knowledge
of the Seller, there are no waivers or modifications (or pending requests
therefor) in respect of the Medco License Agreement. Since the date of the First
Amendment, the Seller has not received from the Licensee or Novartis any written
proposal [***] to amend or waive any provision of the Medco License Agreement.
(f) To the Knowledge of the Seller, no event has occurred that, upon notice or
the passage of time or both, would reasonably be expected to give rise to a
breach of the Medco License Agreement by Seller or Licensee or Novartis, which
breach would reasonably be expected to result in a Material Adverse Effect, or
that would otherwise give the Seller or Licensee the right
16

--------------------------------------------------------------------------------



to terminate the Medco License Agreement or cease paying the Royalty or
Milestones thereunder. The Seller has not received any written notice of an
intention by Licensee or Novartis to terminate or breach the Medco License
Agreement, in whole or in part, or challenging the validity or enforceability of
the Medco License Agreement or the obligation to pay the Royalty or Milestones
thereunder, or that the Seller or Licensee is in default of its obligations
under the Medco License Agreement, in each case other than as would not
reasonably be expected to result in a Material Adverse Effect. The Seller has no
intention of terminating the Medco License Agreement and has not given Licensee
or Novartis any notice of termination of the Medco License Agreement, in whole
or in part.
(g) Neither Seller nor Licensee (nor Novartis) has assigned, sold or transferred
the Medco License Agreement or any of its rights, interests or obligations
thereunder (including with respect to the Royalty and the Milestones) to any
Person, and the Seller has not consented to any such assignment by Licensee.
Except as contemplated by the Transaction Documents, the Seller has not
assigned, sold or transferred, in whole or in part, any of the Seller’s right,
title or interest in or to the Royalty, Milestones or Purchased Assets.
(h) Neither the Seller nor Licensee has exercised its rights to conduct an audit
under Section 7.5 of the Medco License Agreement.
(i) To the Knowledge of the Seller, the Seller has received all amounts owed to
it under the Medco License Agreement, to the extent such amounts have come due,
including the Upfront Fee (as defined in the Medco License Agreement) and the
milestones (i) and (ii) under Section 7.2(a) of the Medco License Agreement.
(j) Seller has not sent or received any written notice or, to the Knowledge of
the Seller, any other communication of any dispute from the Licensee or Novartis
for resolution pursuant to Section 13.12 of the Medco License Agreement.
(k) [***].
(l) There are no agreements between the Seller or, to the Knowledge of the
Seller, Licensee or Novartis, with any third party or Person that would give
rise to a right of Licensee to reduce the payment of any Royalty or Milestone
owed to Seller pursuant to Section 7.4.5 of the Medco License Agreement, and
Seller has no Knowledge of any ongoing discussions related to any such
agreements.
(m) Neither the Seller nor Licensee has made any claim of indemnification under
the Medco License Agreement.
Section 3.11 No Other Agreements. Seller has not entered into any agreement
relating to the present or future assignment, transfer, or sale of any rights in
or to any portion of the Royalty or Milestones.
Section 3.12 UCC Matters. The Seller’s exact legal name is, and for the
preceding ten (10) years has been, “Alnylam Pharmaceuticals, Inc.”. The Seller’s
principal place of business is, and for the preceding ten (10) years has been,
located in the Commonwealth of Massachusetts. The
17

--------------------------------------------------------------------------------



Seller’s jurisdiction of organization is, and for the preceding ten (10) years
has been, the State of Delaware.
Section 3.13 Set-Off Against Royalty. To the Knowledge of the Seller, neither
Licensee nor Novartis has any right of Set-Off under the Medco License Agreement
against the Purchased Assets or any other amounts payable to the Seller under
the Medco License Agreement. Licensee has not exercised, and, to the Knowledge
of the Seller, has not had and does not have the right to exercise, and, to the
Knowledge of the Seller, no event or condition exists that, upon notice or
passage of time or both, would reasonably be expected to permit Licensee or
Novartis to exercise, any Set-Off against the Purchased Assets or any other
amounts payable to the Seller under the Medco License Agreement.
Section 3.14 SEC Filings. In the three (3) years prior to the Closing Date,
Seller has timely filed all required reports, schedules, forms, statements and
other documents (including exhibits and all other information incorporated
therein), and any required amendments to any of the foregoing, with the SEC (the
"Seller SEC Documents”). As of their respective filing dates, each of the Seller
SEC Documents complied in all material respects with the requirements of the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder
applicable to such Seller SEC Documents, and no Seller SEC Documents when filed,
declared effective or mailed, as applicable, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
Section 3.15 Related Agreements. Except as would not reasonably be expected to
have a Material Adverse Effect, the Related Agreements are in full force and
effect, and are the legal and valid binding obligation of the Seller and, to the
Knowledge of the Seller, the counterparties thereunder, enforceable against the
Seller and, to the Knowledge of the Seller, the counterparties thereunder, in
accordance with their terms, except as may be limited by general principles of
equity (regardless of whether considered in a proceeding at law or in equity)
and by applicable bankruptcy, insolvency, moratorium and other similar Laws of
general application relating to or affecting creditors’ rights generally. Except
as would not reasonably be expected to have a Material Adverse Effect, the
Seller has not received any written notice or, to the Knowledge of the Seller,
any other communication, from or on behalf of a counterparty to any Related
Agreement challenging or threatening to challenge the validity or enforceability
of any such Related Agreement or any obligation of the Seller thereunder. Except
as would not reasonably be expected to have a Material Adverse Effect, the
Seller is not in breach or violation of or in default under any of the Related
Agreements, and, to the Knowledge of the Seller, the counterparty under each
Related Agreement has not breached, and is not in violation or default under,
any provision of any such Related Agreement. The Related Agreements include all
agreements pursuant to which Seller has in-licensed Patent Rights that are
directed to, cover or claim Inclisiran and are sublicensed to Medco under the
Medco License Agreement.
Section 3.16 Medco Supply Agreement. The Medco Supply Agreement is in full force
and effect, is the legal and valid binding obligation of the Seller and, to the
Knowledge of the Seller, the Licensee, enforceable against the Seller and, to
the Knowledge of the Seller, the
18

--------------------------------------------------------------------------------



Licensee, in accordance with its terms, except as may be limited by general
principles of equity (regardless of whether considered in a proceeding at law or
in equity) and by applicable bankruptcy, insolvency, moratorium and other
similar Laws of general application relating to or affecting creditors’ rights
generally. The Seller is not in breach or violation of or in default under the
Medco Supply Agreement. There are no amounts due or payable under the Medco
Supply Agreement by Seller, [***] nothing in the Medco Supply Agreement creates
any right of offset by Licensee against the Purchased Assets. [***]
Section 3.17 Compliance. To the Knowledge of the Seller, all applications,
submissions, information and data related to the Royalty Product submitted or
utilized as the basis for any request to any Regulatory Authority by or on
behalf of Licensee were true and correct in all material respects as of the date
of such submission or request, and any material updates, changes, corrections or
modifications to such applications, submissions, information or data required
under applicable Laws have been submitted to the necessary Regulatory
Authorities. To the Knowledge of Seller, Licensee has not committed any act,
made any statement or failed to make any statement that would reasonably be
expected to provide a basis for the FDA or any other Regulatory Authority to
invoke its policy with respect to “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” or similar policies set forth in any
applicable Laws.
Section 3.18 Solvency. Seller is Solvent.
Section 3.19 Tax Matters. No deduction or withholding for or on account of any
tax has been made or, to the Knowledge of the Seller, was required under
applicable Law to be made from any payment to Seller under the Medco License
Agreement, and, to the Knowledge of the Seller, provided that Purchaser provides
an IRS Withholding Form establishing a zero percent (0%) withholding rate for
each of “royalties,” “other income” and “interest,” no such deduction or
withholding will be made or will be required under currently applicable Law to
be made with respect to any payment to (or for the benefit of) the Purchaser
hereunder. Seller has filed (or caused to be filed) all material tax returns and
material tax reports required to be filed under applicable Law and has paid all
material taxes required to be paid, except for any such taxes that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with generally accepted accounting
principles, as in effect from time to time.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


The Purchaser hereby represents and warrants to the Seller as of the date hereof
as follows:
Section 4.1 Organization. The Purchaser is a limited partnership duly organized,
validly existing and in good standing under the Laws of the state of Delaware.


Section 4.2 No Conflicts. The execution, delivery and performance by the
Purchaser of any of the Transaction Documents and the consummation of the
transactions contemplated thereby do not constitute a breach or default under,
or require prepayment under any provision of (a) any applicable Law or any
judgment applicable to Purchaser that would reasonably be expected to have
19

--------------------------------------------------------------------------------



a Material Adverse Effect, (b) any contract to which the Purchaser is a party or
by which the Purchaser is bound, or (c) the organizational documents of the
Purchaser.
Section 4.3 Authorization. The Purchaser has all powers and authority to conduct
its affairs as currently conducted, and to execute and deliver, and perform its
obligations under, the Transaction Documents to which it is party and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of each of the Transaction Documents to which the Purchaser is party
and the performance by the Purchaser of its obligations hereunder and thereunder
have been duly authorized by the Purchaser. Each of the Transaction Documents to
which the Purchaser is party has been duly executed and delivered by the
Purchaser. Each of the Transaction Documents to which the Purchaser is party
constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar applicable Laws affecting creditors’ rights generally, general equitable
principles and principles of public policy.
Section 4.4 Governmental and Third Party Authorizations. The execution, delivery
and performance by the Purchaser of the Transaction Documents and the
consummation of any of the transactions contemplated hereunder and thereunder do
not require any consent, approval, license, order, authorization or declaration
from, notice to, action or registration by or filing with any Governmental
Authority or any other Person, except as described in Section 3.5.
Section 4.5 No Litigation. There is no (a) action, suit, arbitration proceeding,
claim, demand, citation, summons, subpoena, investigation or other proceeding
(whether civil, criminal, administrative, regulatory, investigative or informal)
pending or, to the Knowledge of the Purchaser, threatened by or against the
Purchaser, at law or in equity, or (b) inquiry or investigation (whether civil,
criminal, administrative, regulatory, investigative or informal) by or before a
Governmental Authority pending or, to the Knowledge of the Purchaser, threatened
against the Purchaser, that, in each case, challenges or seeks to prevent or
delay the consummation of any of the transactions contemplated by any of the
Transaction Documents to which the Purchaser is party.
Section 4.6 Access to Information. The Purchaser acknowledges that it has
reviewed the Medco License Agreement, the Medco Supply Agreement and such other
documents and information relating to, and has had the opportunity to ask such
questions of, and to receive answers from, representatives of the Seller
concerning, the Royalty Product, the Alnylam Technology, the Medco License
Agreement, the Medco Supply Agreement, the Royalty, the Purchased Assets, and
any other matter relating thereto, in each case, as it deemed necessary to make
an informed decision to purchase, acquire and accept the Royalty in accordance
with the terms of this Agreement. Except as specifically set forth in Article
III and the Disclosure Schedules, the Purchaser acknowledges and agrees that the
Seller makes no representation nor extends any warranty, whether express or
implied, with respect to the Royalty Product, the Alnylam Technology, the Medco
License Agreement, the Medco Supply Agreement, the Royalty, the Purchased
Assets, future Net Sales of the Royalty Product or any other matter relating
thereto; provided that, the foregoing disclaimers shall not apply in the case of
fraud on the part of Seller. The Purchaser has such knowledge, sophistication
and experience in financial and business matters that it is capable of
evaluating the risks and merits of purchasing, acquiring and accepting the
Purchased Assets in accordance with the terms of this Agreement.
20

--------------------------------------------------------------------------------



Section 4.7 Funds Available. The Purchaser has sufficient funds on hand or
binding and enforceable commitments to provide it with sufficient funds to
satisfy its obligations, in each case to pay the Purchase Price, and the
Purchaser has no reason to believe, and has not been provided with oral or
written notice that any of its investors are not required or do not intend, for
any reason, to satisfy their obligations under such commitments. The Purchaser
acknowledges and agrees that its obligations under this Agreement are not
contingent on obtaining financing.
ARTICLE V
COVENANTS


Section 5.1 Public Announcement. Except (a) for a press release previously
approved in form and substance by the Seller and the Purchaser and attached
hereto as Exhibit I, or any other public announcement using substantially the
same text as such press release, and (b) subject to Section 5.15, any disclosure
required by applicable Law, by the rules and regulations of any securities
exchange or market on which any security of such Party may be listed or traded
or by any Governmental Authority of competent jurisdiction, neither Party shall,
and each Party shall cause its Affiliates not to, without the prior written
consent of the other Party (which consent shall not be unreasonably withheld or
delayed), issue any press release or make any other public disclosure with
respect to this Agreement or any of the other Transaction Documents or any of
the transactions contemplated hereby or thereby.


Section 5.2 Further Assurances. Subject to the terms and conditions of this
Agreement, each Party shall execute and deliver such other documents,
certificates, instruments, agreements and other writings, take such other
actions and perform such additional acts under applicable Law as may be
reasonably requested by the other Party and necessary to implement expeditiously
the transactions contemplated by, and to carry out the purposes and intent of
the provisions of, this Agreement and the other Transaction Documents, including
to (i) perfect the sale, contribution, assignment, transfer, conveyance and
granting of the Purchased Assets to the Purchaser pursuant to this Agreement,
(ii) perfect, protect, more fully evidence, vest and maintain in the Purchaser
good, valid and marketable rights and interests in and to the Purchased Assets
free and clear of all Liens (other than those Liens created in favor of the
Purchaser by the Transaction Documents), (iii) create, evidence and perfect the
Purchaser’s back-up security interest granted pursuant to Section 2.1(b) and
(iv) enter into the Paying Agent Agreement in accordance with Section 6.4(b).
Section 5.3 Royalty Reports; Notices and Communications from Licensee. Promptly
(and in any event no later than [***]) following the receipt by the Seller from
the Licensee of (a) a Royalty Report, (b) any written notice or written
correspondence relating to, affecting or involving the Purchased Assets
(including notification regarding the achievement of any of the Milestones by
Licensee or a Related Party), the Medco License Agreement or that would
reasonably be expected to result in a Material Adverse Effect, (c) any
development reports provided by Licensee pursuant to Section 2.5.1 of the Medco
License Agreement, or (d) the Medco Commercialization Plan (as defined in the
Medco License Agreement), the Seller shall furnish a copy of the same to the
Purchaser (provided that Seller shall not be required to furnish to Purchaser
any notice or correspondence that, if disclosed, would result in the loss or
waiver of any attorney client privilege [***]). Except for the Licensee
Instruction and notices and correspondence required to be given or made by the
Seller (i) under the Medco License Agreement or (ii) by applicable Law, the
Seller
21

--------------------------------------------------------------------------------



shall not send any notice or correspondence to the Licensee relating to,
affecting or involving, the Royalty, the Milestones or the Purchased Assets, or
that would reasonably be expected to result in a Material Adverse Effect, except
in each case, with the Consent of Purchaser. Without limiting the foregoing, the
Seller shall, promptly (and in any event no later than [***]) following the
delivery thereof by the Seller to the Licensee, furnish a copy of any written
notice or correspondence sent by the Seller to the Licensee relating to,
affecting or involving the Purchased Assets or the Medco License Agreement, or
that would reasonably be expected to result in a Material Adverse Effect.
Section 5.4 Supply Chain.
(a) [***].
(b) [***] Seller shall promptly to the extent provided by the Medco Supply
Agreement provide [***] to Purchaser any and all information of which Seller
becomes aware regarding any circumstances that have occurred, or are likely to
occur, that have resulted in or are reasonably likely to result in, any failure
or delay in the supply or delivery of Loaded GalNAc Support (as defined in the
Medco Supply Agreement) to Licensee.
(c) [***].
Section 5.5 Payments on Account of Purchased Assets; Escrow. Promptly following
the Closing, Seller shall instruct Licensee in the Licensee Instruction, and
thereafter Seller shall act in accordance with Section 5.8 to cause Licensee to
pay amounts owed in respect of the Purchased Assets into an escrow account in
accordance with the Paying Agent Agreement.
Section 5.6 Misdirected Payments.
(a) Notwithstanding the terms of the Licensee Instruction and the Paying Agent
Agreement, commencing on the Closing Date and at all times thereafter, if any
portion of the Purchased Assets is paid to the Seller, then (i) the Seller shall
hold such amount in trust for the benefit of the Purchaser in a segregated
account, (ii) the Seller shall have no right, title or interest whatsoever in
such amount and shall not create or suffer to exist any Lien thereon and
(iii) the Seller promptly, and in any event no later than [***] following the
receipt by the Seller of such amount, shall remit such amount to the Purchaser
Account. The Seller shall notify the Purchaser of such wire transfer and provide
reasonable details regarding the Purchased Assets payment so received by the
Seller.
(b) Notwithstanding the terms of the Licensee Instruction and the Paying Agent
Agreement, commencing on the Closing Date and at all times thereafter, if any
amount due under the Medco License Agreement that does not constitute the
Purchased Assets is paid to the Purchaser, then (i) the Purchaser shall hold
such amount in trust for the benefit of the Seller in a segregated account,
(ii) the Purchaser shall have no right, title or interest whatsoever in such
amount and shall not create or suffer to exist any Lien thereon and (iii) the
Purchaser promptly, and in any event no later than [***] following the receipt
by the Purchaser of such amount, shall remit such amount to the Seller Account.
The Purchaser shall notify the Seller of such wire transfer and provide
reasonable details regarding the erroneous payment so received by the Purchaser.
22

--------------------------------------------------------------------------------



(c) If the Licensee exercises any Set-Off against any payment of the Purchased
Assets, then Seller shall promptly (and in any event no later than [***])
following payment of the Purchased Assets reduced by such Set-Off, make a
true-up payment to the Purchaser such that the Purchaser receives the full
amount of such Purchased Asset payment that would have been payable to the
Purchaser had such Set-Off not been exercised. After the Seller makes the
payment referred to in the first sentence of this Section 5.6(c), the Seller
shall be entitled to, and the Purchaser shall not be entitled to, any amounts
recovered from the Licensee in respect of such Set-Off.
(d) All remittances pursuant to this Section 5.6 shall be made (i) without
set-off or deduction of any kind (except as required by applicable Law) and (ii)
by wire transfer of immediately available funds to such account as the relevant
payee may designate in writing (such designation to be made at least [***] prior
to any such payment).
(e) A late fee of [***] shall accrue on all unpaid amounts on an annualized
basis with respect to any sum payable under Section 5.6(a) or Section 5.6(b)
beginning [***] after receipt of such payment received in error.
Section 5.7 Maintenance of License Agreement.
(a) The Seller (i) shall perform and comply with all of its obligations under
the Medco License Agreement, except where such performance and compliance is
being contested in good faith by appropriate proceedings (provided that, during
the pendency of any such dispute, Seller shall continue to comply with all of
its other obligations under the Medco License Agreement) or where
non-performance or non-compliance would not reasonably be expected to result in
a Material Adverse Effect, and (ii) shall not (A) forgive, release or compromise
any portion of the Royalty, the Milestones or the Purchased Assets payable under
the Medco License Agreement, (B) amend, modify, supplement, restate, waive,
cancel or terminate (or consent to any cancellation or termination of), in whole
or in part, any provision of or right under the Medco License Agreement (except
with the prior written Consent of Purchaser, to be granted or withheld in
Purchaser’s sole discretion), or (C) assign, in whole or in part, the Medco
License Agreement or any provision thereof or right thereunder.
(b) The Seller shall not, without the prior written Consent of the Purchaser,
grant or withhold any consent, exercise or waive any right or option or fail to
exercise any right or option in respect of, affecting or relating to the
Purchased Assets, the Royalty Product or the Medco License Agreement in any
manner that would (i) reasonably be expected to have a Material Adverse Effect
or (ii) conflict with, or that would reasonably be expected to give rise to a
breach, violation, termination or default under the Medco License Agreement.
(c) Within [***] after (i) becoming aware of, whether by written notice or
otherwise, Licensee’s (A) intent to terminate the Medco License Agreement (in
whole or in part) or (B) allegation of a breach or violation of or default under
the Medco License Agreement by Seller or (ii) gaining Knowledge of any fact,
circumstance or event that would reasonably be expected to give rise to a breach
or violation of or default under the Medco License Agreement by the Seller, the
Seller shall give written notice thereof to the Purchaser. Such notice shall (x)
describe in reasonable detail such breach, violation, default or termination
event, (y) include a copy of any written notice received from Licensee with
respect thereto, and (z) in the case of any breach,
23

--------------------------------------------------------------------------------



violation or default or alleged breach or default by the Seller, describe in
reasonable detail any corrective action the Seller proposes to take in respect
of such breach, violation or default. In consultation with Purchaser, Seller
shall use commercially reasonable efforts to cure any breach or default by it
under the Medco License Agreement and, in any case, shall give written notice to
the Purchaser upon curing such breach or default. In connection with any dispute
regarding an alleged breach that is related to the Royalty or the Milestones or
would reasonably be expected to have a Material Adverse Effect, the Seller shall
employ such counsel, reasonably acceptable to the Seller, as the Purchaser may
select. The Seller shall pay the costs and expenses of such counsel. In addition
to the obligations set forth in Section 5.7(a), the Seller shall not, except
with the prior written Consent of Purchaser (which consent may be withheld or
granted in Purchaser’s sole discretion with respect to the Royalty, the
Milestones or the Purchased Assets), waive any obligation of, or grant any
consent to, the Licensee under, involving, affecting, in respect of or related
to the Royalty, the Milestones, the Royalty Product Patents or the Purchased
Assets.
(d) Without limiting the provisions of Section 5.7(c), if Licensee terminates or
provides written notice of termination of the Medco License Agreement (in whole
or with respect to any Royalty Product, or any portion of the Territory, or a
termination that would adversely affect the Purchased Assets), or the Medco
License Agreement otherwise terminates (in whole or with respect to any Royalty
Product, or any portion of the Territory, or a termination that could adversely
affect the Purchased Assets), [***].
Section 5.8 Enforcement of License Agreement.
(a) Promptly after the Seller obtains Knowledge of a breach or violation of or
default under, or an alleged breach or violation of or default under, the Medco
License Agreement by Licensee or of the existence of any facts, circumstances or
events that, alone or together with other facts, circumstances or events, would
reasonably be expected (with or without the giving of notice or passage of time,
or both) to give rise to a breach or violation of or default under the Medco
License Agreement by Licensee or the right to terminate the Medco License
Agreement (in whole or in part) by the Seller, in each case the Seller shall (i)
promptly (but in any event within [***]) give written notice to the Purchaser
describing in reasonable detail the relevant breach, default or termination
event and (ii) proceed, in consultation with the Purchaser, and with Purchaser’s
prior written Consent, to take such permissible actions to enforce compliance by
Licensee with the relevant provisions of the Medco License Agreement and to
exercise any or all of the Seller’s rights and remedies, whether under the Medco
License Agreement or by operation of law, with respect thereto (in each case
other than with respect to breaches, violations or defaults that would not
reasonably be expected to have a Material Adverse Effect).
(b) In connection with any enforcement of Licensee’s obligations under the Medco
License Agreement with respect to any breach referred to in Section 5.8(a), the
lead counsel selected by Seller shall be reasonably acceptable to Purchaser. The
Applicable Percentage of all fees and expenses incurred in enforcing Licensee’s
obligations under the Medco License Agreement pursuant to Section 5.8(a) shall
be borne by Purchaser (taking into account any variation in such interests over
different time periods, if applicable), with the remainder to be borne by
Seller, provided, however, that the out-of-pocket costs and expenses (including
the fees and expenses of the Seller’s counsel) shall be entirely borne by the
Seller if such breach, violation,
24

--------------------------------------------------------------------------------



default or termination event or alleged breach, violation, default or
termination event directly results from a breach or violation of or default
under the Medco License Agreement by the Seller.
(c) All Proceeds resulting from any enforcement of Licensee’s obligations under
the Medco License Agreement with respect to payment of the Royalty or the
Milestones (regardless of whether such enforcement is initiated by Seller as a
result of a written request from Purchaser or initiated by Seller in the absence
of any such request), after deduction (and reimbursement to Seller and
Purchaser) of all costs and expenses (including attorneys’ fees and expenses)
actually paid by each of Seller and Purchaser in connection with such
enforcement pursuant to Section 5.8(b) above, shall be paid in accordance with
the Paying Agent Agreement and allocated as follows: (i) the Applicable
Percentage (taking into account whether the breach that led to such enforcement
was related to the Royalty or to the Milestones and the time period in which
such breach occurred) of such Proceeds to the Purchaser, and (ii) the remainder
to the Seller. The Seller hereby assigns and, if not presently assignable,
agrees to assign to the Purchaser the amount of Proceeds due to the Purchaser in
accordance with this Section 5.8(c).
Section 5.9 Prosecution and Enforcement of Intellectual Property.
(a) In each case if and to the extent permitted under the Medco License
Agreement, the Seller shall (i) take any and all actions, and prepare, execute,
deliver and file any and all agreements, documents and instruments, that are
reasonably necessary or desirable to diligently prosecute, preserve and maintain
the applicable Royalty Product Patents, including payment of maintenance fees or
annuities, at the sole cost and expense of the Seller, (ii) when available in
respect of the Royalty Product Patents, obtain issued Patent Rights and any
corrections, substitutions, reissues and reexaminations thereof and obtain
patent term extensions and any other forms of patent term restoration in any
country, (iii) not disclaim, allow to lapse, abandon, or terminally disclaim or
fail to take any action necessary or desirable to prevent the disclaimer, lapse
or abandonment of, any Royalty Product Patent, (iv) diligently defend (and
enforce) the Royalty Product Patents against infringement or interference by any
other Person, and against any claims of invalidity or unenforceability, in any
jurisdiction (including by bringing any legal action for infringement or
defending any counterclaim of invalidity or action of any other Person for
declaratory judgment of non-infringement or non-interference), and (v) promptly
provide to Purchaser (A) any and all information reasonably requested by
Purchaser regarding ongoing prosecution, defense and enforcement matters for the
Royalty Product Patents, and (B) any information of which Seller becomes aware
that could reasonably be expected to have a Material Adverse Effect on the
prosecution, maintenance, defense or enforcement of the Royalty Product Patents.
To the extent that Seller receives any material correspondence regarding the
prosecution, defense or enforcement of the Royalty Product Patents, Seller will
provide such correspondence to Purchaser and provide Purchaser a reasonable
opportunity to comment thereon. If and to the extent permitted under the Medco
License Agreement, such comments will be considered by Seller in good faith.
(b) If the Seller has the right pursuant to Section 11.4 of the Medco License
Agreement and applicable Law to institute a suit or other legal proceedings to
enforce any of the Royalty Product Patents in respect of Competitive
Infringement or to participate in a suit instituted by another, then promptly
(and in any event within [***]) following the Seller becoming aware of
25

--------------------------------------------------------------------------------



such right of the Seller, Seller shall provide written notice to Purchaser
thereof [***]. In the event that Seller declines to exercise such right, Seller
shall promptly give notice of such declination to Purchaser, and Purchaser shall
have [***] to discuss Seller's reasons for declining to enforce the applicable
Royalty Product Patents [***]. [***]. In no event shall Seller be required to
perform any actions or omit to perform any actions that would violate applicable
Law or otherwise subject Seller to a risk of sanctions or other penalties.
Seller may employ any counsel, so long as such counsel is acceptable to
Purchaser (such acceptance not to be unreasonably withheld or delayed).
(c) [***]
(d) To the extent in respect of any Competitive Infringement, the Proceeds of
any enforcement of any of the Royalty Product Patents (i) by Seller pursuant to
this Section 5.9 and Section 11.4 of the Medco License Agreement or (ii) by
Licensee pursuant to Section 11.4 of the Medco License Agreement, in each case
of the immediately foregoing clauses (i) and (ii), shall first be used to
reimburse each of Seller and Purchaser for the costs and expenses (including
attorneys’ fees and expenses) it has actually paid in connection with such
enforcement pursuant to Section 5.9(c) above, and the remainder (if any) shall
be allocated to Purchaser in a proportion equal to the Applicable Percentage for
the Royalty, with the remainder allocated to Seller (where the Applicable
Percentage is applied taking into account any variation in such Applicable
Percentage over different time periods, if applicable).
Section 5.10 No Assignment [***].
(a) [***].
(b) Promptly (and in any event within [***]) following receipt by Seller of a
written request from the Licensee for consent to assign the Medco License
Agreement (in whole or in part), including pursuant to Section 13.1 of the Medco
License Agreement, Seller shall provide notice thereof to Purchaser. Seller and
Purchaser shall consult with each other regarding whether to grant such consent,
and Seller shall not grant or withhold such consent without the prior written
Consent of Purchaser.
Section 5.11 Audits.
(a) Consultation. Following the Closing Date, the Seller and the Purchaser shall
consult with each other regarding the timing, manner and conduct of any review
or audit of the Licensee’s books and records pursuant to Section 7.5.1 of the
Medco License Agreement. For the avoidance of doubt, Seller shall not request an
examination of the Licensee’s records and books of account without the prior
written Consent of Purchaser.
(b) Audits under Medco License Agreement. Following consultation in accordance
with Section 5.11(a), if requested in writing by the Purchaser, Seller shall to
the extent permitted by Section 7.5.1 of the Medco License Agreement, provide
written notice to Licensee to cause an inspection or audit to determine the
correctness of any Royalty or Milestone payments made under the Medco License
Agreement. All of the expenses of any inspection or audit requested by the
Purchaser that would otherwise be borne by Seller pursuant to the Medco License
Agreement, including such fees and expenses of any public accounting firm
engaged by Seller (and
26

--------------------------------------------------------------------------------



reasonably acceptable to Purchaser and Licensee) in connection with such an
inspection or audit shall be borne by the Purchaser in an amount equal to the
Applicable Percentage then in effect for the Royalty, with Seller bearing the
remainder (it being understood that, in accordance with Section 7.5.1 of the
Medco License Agreement as in effect on the date hereof, in the event that any
such audit reveals an underpayment during the applicable time period of greater
than [***] then Licensee shall be responsible for such costs and expenses).
Seller will promptly furnish to Purchaser a true, correct and complete copy of
any inspection or audit report prepared in connection with such an inspection or
audit. If, following the completion of such inspection or audit, Seller is
required to reimburse Licensee for overpayment of the Royalty, then Purchaser
shall promptly upon request reimburse Seller, or, at Seller’s request, Licensee
on behalf of Seller, for the portion of such overpaid amount that was actually
paid to the Purchaser, and shall promptly (and in any event within [***]) after
making such payment provide documentation satisfactory to Seller evidencing that
such payment was made. If, following the completion of such inspection or audit,
Licensee is required to pay amounts representing an underpayment of the Royalty
during the applicable period of time, the Purchaser shall be paid from such
amounts a portion equal to the amount by which the Purchased Royalty Interest
was underpaid during the applicable period of time.
Section 5.12 [***].
Section 5.13 Related Agreements. Except as would not reasonably be expected to
have a Material Adverse Effect, Seller shall maintain the Related Agreements in
full force and effect and shall not breach, violate or otherwise default under
or fail to perform any of its Relevant Obligations under any of the Related
Agreements during the term of this Agreement, except where such performance is
being contested in good faith by appropriate proceedings (provided that, during
the pendency of any such dispute, Seller shall continue to comply with all of
its other Relevant Obligations under the Related Agreements in accordance with
this Section 5.13). Except as would not reasonably be expected to have a
Material Adverse Effect, Seller shall not, without the prior written Consent of
the Purchaser, (a) amend, modify, supplement, restate, waive, cancel or
terminate (or consent to any cancellation or termination of), in whole or in
part, any provision of or right under the Related Agreements, or (b) assign, in
whole or in part, the Related Agreements or any provision thereof or right
thereunder.
Section 5.14 Commercialization. If Purchaser shall so request (by written notice
to Seller), Seller and Purchaser shall consult with each other once per calendar
quarter regarding the status of the Licensee’s, its Affiliates and its
sublicensees’ compliance with the development, commercialization, marketing and
promoting obligations set forth in Sections 2.4 and 3.1 of the Medco License
Agreement.
Section 5.15 SEC Filings. Prior to the submission by Seller to the SEC of any
Seller SEC Documents that contain any Confidential Information, or that contain
information related to the existence or subject matter of this Agreement or the
identity of Purchaser, Seller shall provide drafts of such Seller SEC Documents
to Purchaser within a reasonable period of time, but in any event no less than
[***] prior to the planned date of such submission, to review any confidential
treatment requests related thereto, and Seller shall redact any information
therein as requested by Purchaser, unless such information is, in the Seller’s
view, required to be included by Law
27

--------------------------------------------------------------------------------



(including any rules and regulations promulgated by the SEC) or stock exchange
rule or regulation, and Seller shall consider in good faith any other comments
by Purchaser thereto.
Section 5.16 Licensee Instruction. Prior to the termination of this Agreement
pursuant to Section 9.1, Seller shall not, without Purchaser’s prior written
consent (which consent may be withheld or granted in Purchaser’s sole
discretion), deliver any further directions to Licensee regarding the payment of
the Purchased Assets.
Section 5.17 Tax Matters.
(a) Tax Treatment. Notwithstanding the accounting treatment therefor and unless
otherwise required by Applicable Law, for all U.S. federal and applicable state
and local tax purposes, the Seller and the Purchaser shall treat (i) the
transactions contemplated by the Transaction Documents as a sale and the
Purchaser’s payment of the Purchase Price (pursuant to Section 2.2 of this
Agreement) as received by the Seller in a taxable transaction, (ii) Purchaser as
the direct recipient of the payments made with respect to the Purchased Assets
and (iii) the transactions contemplated under this Agreement as separate and
independent from any transactions entered into by the Purchaser and the Seller
or their Affiliates other than those contemplated by this Agreement. If there is
an inquiry by any Governmental Authority of the Seller or the Purchaser related
to this Section 5.17, the Parties shall cooperate with each other in responding
to such inquiry in a commercially reasonable manner consistent with this Section
5.17.
(b) Amounts Received and Remitted under Section 5.6. Seller and Purchaser agree
that for United States federal income tax purposes, (i) any and all amounts in
respect of the Purchased Assets remitted by Seller to Purchaser pursuant to
Section 5.6(a) or otherwise under this Agreement shall be treated as received by
Seller as agent for Purchaser, and (ii) any and all amounts remitted by Seller
to Purchaser pursuant to Section 5.6(a) of this Agreement shall be treated as
remittances of amounts collected by Seller on behalf of Purchaser. Seller
further agrees to use commercially reasonable efforts to disclose such custodian
arrangement to its relevant counterparties (including Licensee and the Paying
Agent), and where requested, promptly to deliver any U.S. tax forms provided by
Purchaser.
(c) Withholding.
(i) On or prior to the Closing Date, the Purchaser shall deliver to the Seller a
duly completed and valid (A) IRS Form W-9 certifying that the Purchaser is a
United States person, as such term is defined in Section 7701(a)(30) of the
Code, (B) applicable IRS Form W-8BEN-E claiming treaty benefits under a double
taxation treaty with respect to each of “royalties,” “interest” and “other
income,” (C) an IRS Form W-8IMY to which the forms set forth in the preceding
(A) and (B) are attached, or (D) other applicable Form W-8 that indicates no
withholding is required in respect of payments with respect to the Purchased
Assets, (in each case ((A) through (D)), the “IRS Withholding Form”), and
Purchaser shall provide an updated IRS Withholding Form to the Seller throughout
the term of the Transaction Documents whenever required in order for the Seller
to have on file a duly completed and valid IRS Withholding Form.
28

--------------------------------------------------------------------------------



(ii) All payments to the Purchaser under the Transaction Documents shall be made
without any deduction or withholding by the Seller for or on account of any tax,
unless required by Applicable Law. If any Applicable Law (as reasonably
determined by the Seller) requires the deduction or withholding of any tax by
the Seller, then the Seller shall be entitled to make such deduction or
withholding in accordance with Applicable Law. Any such withheld amounts shall
be treated for all purposes of the Transaction Documents as having been paid to
the Purchaser. Seller shall give or cause to be given to Purchaser such
assistance as may reasonably be necessary to enable Purchaser to claim exemption
from any such withholding, reduction thereof, or credit therefor, and in each
case shall furnish Purchaser proper evidence of the taxes paid by Seller on its
behalf.
(d) Reporting. The parties hereto agree not to take any position that is
inconsistent with the provisions of this Section 5.17 and Section 10.4 on any
tax return or in any audit or other judicial or administrative proceeding unless
(i) the other party hereto has consented to the taking of such position, or (ii)
the party hereto that contemplates taking such an inconsistent position has been
advised by a nationally recognized tax counsel in writing that it is unable to
conclude that the position specified in this Section 5.17 is more likely than
not to prevail if challenged by the tax authority having jurisdiction of the
relevant tax.
(e) Cooperation. The parties hereto shall reasonably cooperate in accordance
with applicable Law to minimize taxes (including withholding taxes and indirect
taxes such as value added tax, sales tax and other similar taxes) in connection
with the transactions contemplated by the Transaction Documents, including with
respect to any [***], and to comply with invoicing and reporting requirements
related thereto.
(f) Gross-Up Under License. For the avoidance of doubt, in the event that Seller
(i) is entitled to a payment by Licensee with respect to the Royalty or
Milestones as a result of a gross-up adjustment pursuant to Section 7.9.2 of the
Medco License Agreement to the extent that Purchaser would be entitled to a
gross-up adjustment attributable to the Applicable Percentage pursuant to
Section 7.9.2 of the Medco License Agreement, determined as if Purchaser (or its
beneficial owners) were the “Payee” thereunder, as a result of the Purchaser’s
(or its beneficial owners’) jurisdiction or otherwise, or (ii) is entitled to
payment as a result of or benefits directly from beneficial tax treatment
resulting from a [***] that consists of a profit share for Seller with respect
to the Royalty Product in all or some portion of the Territory, then Purchaser
shall be entitled to a proportion of any such payment or benefit equal to the
Applicable Percentage.
Section 5.18 Change in Name or Organization. Seller shall provide Purchaser with
written notice not less than [***] prior to any change in, or amendment or
alteration of, Seller’s (a) legal name, (b) form or type of organization, or (c)
jurisdiction of organization.
Section 5.19 Seller’s Commercially Reasonable Efforts and Judgment. It is
understood and agreed that, in determining whether Seller’s efforts or judgments
are “commercially reasonable” with respect to any covenant that specifically
references such term in this Article V, Seller shall be deemed to be acting or
making a judgment in a commercially reasonable manner if Seller would reasonably
be expected to act in the same manner if Seller had the sole right, title and
interest in and to the Purchased Assets.
29

--------------------------------------------------------------------------------



ARTICLE VI
THE CLOSING


Section 6.1 Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place on the date hereof (the “Closing Date”) at the
offices of Goodwin Procter LLP located at 100 Northern Avenue, Boston, MA 02210,
or such other place as the parties hereto mutually agree.
Section 6.2 Payment of Purchase Price.
(a) Purchase Price. At the Closing, the Purchaser shall deliver to the Seller
payment of the First Installment by wire transfer of immediately available funds
to the Seller Account, without any deduction for withholding or other taxes
(unless otherwise required by applicable Law) [***]. The Purchaser shall deliver
the Remainder to the Seller on September 30, 2021 by wire transfer of
immediately available funds to the Seller Account, without any deduction for
withholding or other taxes (unless otherwise required by applicable Law) and,
except as set forth in Section 6.2(b), without any other Set-Off.
(b) [***].
Section 6.3 Closing Deliverables.
(a) At the Closing, each of the Seller and the Purchaser shall deliver to the
other party hereto a duly executed counterpart to the Bill of Sale, evidencing
the sale and assignment to the Purchaser of the Purchased Assets.
(b) At the Closing, the Seller shall deliver to the Purchaser a certificate of
an executive officer of the Seller, dated as of the Closing, certifying as to
the (i) attached copies of the organizational documents of the Seller and
resolutions of the governing body of the Seller authorizing and approving the
execution, delivery and performance by the Seller of the Transaction Documents
and the transactions contemplated thereby and (ii) the incumbency of the officer
or officers of the Seller who have executed and delivered the Transaction
Documents, including therein a signature specimen of each such officer or
officers.
(c) At the Closing, the Purchaser shall deliver to the Seller a certificate of
an executive officer or other authorized signatory of the Purchaser, dated as of
the Closing, certifying as to the (i) attached copies of the organizational
documents of the Purchaser and (ii) the incumbency of the officer or officers of
the Purchaser who have executed and delivered the Transaction Documents,
including therein a signature specimen of each such officer or officers.
(d) At the Closing, the Purchaser shall deliver to the Seller a duly completed
and executed IRS Withholding Form pursuant to Section 5.17(c)(i).
(e) As soon as practicable (but in any event no later than one (1) Business Day
after the Closing) Seller shall deliver to Purchaser a duly executed receipt for
payment of the First Installment.
30

--------------------------------------------------------------------------------



Section 6.4 Post-Closing Deliverables.
(a) Between [***] prior to September 30, 2021, Seller shall issue an invoice to
Purchaser for the Remainder. As soon as practicable (but in any event no later
than one (1) Business Day Seller’s receipt of such payment) after the payment of
the Remainder by Purchaser, Seller shall deliver to Purchaser a duly executed
receipt for such payment.
(b) Promptly following the Closing, Purchaser and Seller shall use reasonable
best efforts to deliver or cause to be delivered to the other party hereto a
duly executed counterpart to the Paying Agent Agreement, with such changes and
modifications as may be agreed in good faith between Purchaser, Seller and the
Paying Agent.
(c) Promptly following execution of the Paying Agent Agreement, the Seller shall
deliver to Licensee a duly executed copy of the Licensee Instruction. Within
three (3) Business Days thereafter, the Seller shall deliver to Purchaser
evidence reasonably satisfactory to Purchaser confirming the delivery to and
receipt by Licensee of the Licensee Instruction.
ARTICLE VII
INDEMNIFICATION


Section 7.1 Indemnification by the Seller. The Seller agrees to indemnify and
hold harmless the Purchaser, its Affiliates and its and their respective
partners, directors, officers, managers, members, consultants, contractors,
employees, representatives or agents (each, a “Purchaser Indemnified Party”)
from and against, and will pay to each Purchaser Indemnified Party the amount
of, any and all Losses awarded against or incurred or suffered by such Purchaser
Indemnified Party, whether or not involving a Third Party Claim, arising out of
(a) any breach of any representation or warranty made by the Seller in any of
the Transaction Documents or certificates delivered by the Seller to the
Purchaser in writing pursuant to this Agreement, (b) any breach of or default
under any covenant or agreement of the Seller in any of the Transaction
Documents, (c) any Excluded Assets or Excluded Liabilities and Obligations, and
(d) any fees, expenses, costs, liabilities or other amounts incurred or owed by
Seller or its Affiliates to any brokers, financial advisors or comparable other
Persons retained or employed by it in connection with the transactions
contemplated by this Agreement; provided, however, that the foregoing shall
exclude any indemnification to any Purchaser Indemnified Party (i) that has the
effect of imposing on Seller any recourse liability for the Purchased Assets
because of the insolvency or other creditworthiness problems of the Licensee or
the insufficiency of the Purchased Assets, whether as a result of the amount of
cash flow resulting from sales or licensing of the Royalty Product or otherwise,
in each case unless resulting from the breach or default by Seller of or under
any of the Transaction Documents, (ii) that results from the gross negligence,
willful misconduct or fraud of any Purchaser Indemnified Party, (iii) that
results from the failure of Licensee to perform any of its obligations under the
Medco License Agreement, unless directly resulting from the breach or default by
the Seller of or under the Medco License Agreement or hereunder or (iv) to the
extent resulting from acts or omissions of the Seller based upon the written
instructions from any Purchaser Indemnified Party. Any amounts due to any
Purchaser Indemnified Party hereunder shall be payable by the Seller to such
Purchaser Indemnified Party upon demand.
31

--------------------------------------------------------------------------------



Section 7.2 Indemnification by the Purchaser. The Purchaser agrees to indemnify
and hold each of the Seller and its Affiliates and any or all of their
respective partners, directors, officers, managers, members, employees,
representatives or agents (each, a “Seller Indemnified Party”) harmless from and
against, and will pay to each Seller Indemnified Party the amount of, any and
all Losses awarded against or incurred or suffered by such Seller Indemnified
Party, whether or not involving a Third Party Claim, arising out of (a) any
breach of any representation or warranty made by the Purchaser in any of the
Transaction Documents and (b) any breach of or default under any covenant or
agreement of the Purchaser in any Transaction Document to which the Purchaser is
party; provided, however, that the foregoing shall exclude any indemnification
to any Seller Indemnified Party (i) that results from the gross negligence,
willful misconduct or fraud of any Seller Indemnified Party, (ii) that results
from the failure of Licensee to perform any of its obligations under the Medco
License Agreement or (iii) to the extent resulting from acts or omissions of the
Purchaser based upon the written instructions from any Seller Indemnified Party.
Any amounts due to any Seller Indemnified Party hereunder shall be payable by
the Purchaser to such Seller Indemnified Party upon demand.
Section 7.3 Materiality. For purposes of determining the amount of any Losses
resulting from any breach by Seller of the representations and warranties
contained in Section 3.1, Section 3.2, Section 3.3, Section 3.4, Section
3.9(a)-(h) and (j)–(m) (solely with respect to Core Royalty Product Patents),
Section 3.9(i) (solely with respect to inclisiran), Section 3.10(a) (solely with
respect to the first sentence thereof and clause (i) of the second sentence
thereof), Section 3.10(b)-(j) and (l)-(m) and Section 3.19, or any breach by
Purchaser of the representations contained in Section 4.1, Section 4.2, Section
4.3, Section 4.4 and Section 4.7 pursuant to Section 7.1 or Section 7.2, as
applicable (but not for determining the existence of any such breach (and
therefore, whether any indemnification is owed)), and without limiting Section
7.7 or Section 7.8, all such representations and warranties that are qualified
by materiality or by reference to a Material Adverse Effect shall be deemed to
be not so qualified, as applicable.
Section 7.4 Procedures for Third Party Claims.
(a) If any claim or demand made by any Person other than the Purchaser or the
Seller against a Purchaser Indemnified Party or a Seller Indemnified Party, as
applicable (a “Third Party Claim”) shall be brought or alleged against an
indemnified party in respect of which indemnity is to be sought against an
indemnifying party pursuant to Section 7.1 or Section 7.2, the indemnified party
shall, promptly after receipt of notice of the commencement of such Third Party
Claim, notify the indemnifying party in writing of the commencement thereof,
enclosing a copy of all papers served, if any; provided, that the failure to so
notify such indemnifying party will not relieve the indemnifying party from any
liability that it may have to any indemnified party under Section 7.1 or Section
7.2 unless, and only to the extent that, the indemnifying party is actually
materially prejudiced by such failure.
(b) In the event that any Third Party Claim is brought against an indemnified
party and it notifies the indemnifying party of the commencement thereof in
accordance with this Section 7.4, the indemnifying party will be entitled, at
the indemnifying party’s sole cost and expense, to participate therein and, to
the extent that it may wish, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party, and, after notice from the
32

--------------------------------------------------------------------------------



indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Article VII for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation. Notwithstanding the foregoing, the
indemnifying party may not assume the defense to a Third Party Claim (i)
involving criminal liability of any indemnified party or in which equitable
relief other than monetary damages is sought against any indemnified party, (ii)
involving a purported class action or (iii) if the Third Party Claim relates to
taxes.
(c) In any such Third Party Claim, an indemnified party shall have the right to
retain its own counsel, but the reasonable fees and expenses of such counsel
shall be at the sole cost and expense of such indemnified party unless (a) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel, (b) the indemnifying party has assumed the defense of
such proceeding and has failed within a reasonable time to retain counsel
reasonably satisfactory to such indemnified party or (c) the named parties to
any such Third Party Claim (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential conflicts
of interests between them based on the advice of counsel to the indemnifying
party.
(d) The indemnifying party shall not be liable for any settlement of any Third
Party Claim effected without its written consent, but, if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any Loss by
reason of such settlement or judgment. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or discharge of any pending or threatened Third Party Claim in
respect of which any indemnified party is or could have been a party and
indemnity could be sought hereunder by such indemnified party, unless such
settlement, compromise or discharge, as the case may be, (i) includes an
unconditional written release of such indemnified party, in form and substance
reasonably satisfactory to the indemnified party, from all liability on claims
that are the subject matter of such claim or proceeding, (ii) does not include
any statement as to an admission of fault, culpability or failure to act by or
on behalf of any indemnified party, (iii) does not impose any continuing
material obligation or restrictions on any indemnified party, and (iv) does not
involve any injunctive relief binding on the indemnified party or its
Affiliates.
Section 7.5 Other Claims. A claim by an indemnified party under this Article VII
for any matter not involving a Third Party Claim and in respect of which such
indemnified party would be entitled to indemnification hereunder may be made by
delivering, in good faith, a written notice of demand to the indemnifying party,
which notice shall contain (a) a description and the amount of any Losses
incurred or suffered or a reasonable estimate of Losses reasonably expected to
be incurred or suffered by the indemnified party, (b) a statement that the
indemnified party is entitled to indemnification under this Article VII for such
Losses and a reasonable explanation of the basis therefor, and (c) a demand for
payment in the amount of such Losses or a reasonable estimate of such Losses.
For all purposes of this Section 7.5, the Seller shall be entitled to deliver
such notice of demand to the Purchaser on behalf of the Seller Indemnified
Parties, and the Purchaser shall be
33

--------------------------------------------------------------------------------



entitled to deliver such notice of demand to the Seller on behalf of the
Purchaser Indemnified Parties.
Section 7.6 Time Limitations.
(a) The Seller shall have liability under Section 7.1 with respect to any breach
of any representation or warranty made by the Seller in Article III of this
Agreement only if, on or prior to the date that is [***] after the Closing, the
Purchaser notifies the Seller of a claim in respect of such breach, specifying
the factual basis of such claim in reasonable detail [***] or any breach of a
representation or warranty resulting from fraud or willful misconduct on the
part of Seller, as to which a claim may be made at any time until the date that
is [***] after the termination of this Agreement.
(b) The Purchaser shall have liability under Section 7.2 with respect to any
breach of any representation or warranty made by the Purchaser in Article IV of
this Agreement only if, on or prior to the date that is [***] after the Closing
Date, the Seller notifies the Purchaser of a claim in respect of such breach,
specifying the factual basis of such claim in reasonable detail [***] or any
breach of a representation or warrant resulting from fraud or willful misconduct
on the part of Purchaser, as to which a claim may be made at any time until the
date that is [***] after the termination of this Agreement.
Section 7.7 Limitations on Liability. No party hereto shall be liable for any
consequential (including lost profits), punitive, special, indirect or
incidental damages under this Article VII (and no claim for indemnification
hereunder shall be asserted) as a result of any breach or violation of any
covenant or agreement of such party (including under this Article VII) in or
pursuant to this Agreement, except to the extent a court of competent
jurisdiction awards such damages to a third party in connection with a Third
Party Claim. Other than with respect to any fraud, willful misconduct, or
intentional misrepresentation, in no event shall Seller’s aggregate liability
for Losses under Section 7.1(a) or Purchaser’s aggregate liability for Losses
under Section 7.2 (a) exceed the Purchase Price less (i) the Purchased Assets
payments actually received by the Purchaser (and not required to be returned or
reimbursed to Licensee or Seller, other than pursuant to any indemnification
obligation of the Purchaser hereunder) as of the date any claim for Losses is
made, and (ii) the amount of any Set-Off taken by the Purchaser (and not
required to be returned or reimbursed to Seller) previously pursuant to Section
6.2(b) in respect of a breach of a representation or warranty set forth in
Article III (but not a breach of a covenant set forth in Article V) underlying
such Loss, and (b) Seller shall not have any liability for Losses under Section
7.1 and the Purchaser shall not have any liability for Losses under Section 7.2
unless and until the aggregate amount of all Losses incurred by the indemnified
party equals or exceeds [***], in which event the indemnifying party shall be
liable for Losses including such amount.
Section 7.8 Exclusive Remedy. Except in the case of fraud or intentional breach
and except as set forth in Section 6.2(b) and Section 9.2 (pursuant to which
each of Purchaser and Seller accordingly preserves all remedies available with
respect to any such claim or matter based thereon under applicable Law), the
indemnification afforded by this Article VII shall be the sole and exclusive
remedy for any and all Losses awarded against or incurred or suffered by a Party
in connection with the transactions contemplated by the Transaction Documents,
including with respect to any breach of any representation or warranty made by a
Party in any of the Transaction
34

--------------------------------------------------------------------------------



Documents or any certificate delivered by a Party to the other Party in writing
pursuant to this Agreement or any breach of or default under any covenant or
agreement by a Party pursuant to any Transaction Document. Notwithstanding the
foregoing, nothing in this Article VII nor any provision of this Agreement shall
operate to limit the rights of a Party to seek equitable remedies (including
specific performance or injunctive relief) or, in the case of fraud or
intentional breach committed by or on behalf of the other Party, any remedies
available to it under applicable Law.
ARTICLE VIII
CONFIDENTIALITY


Section 8.1 Confidentiality. Except as provided in this Article VIII or
otherwise agreed in writing by the parties, the parties hereto agree that,
during the term of this Agreement and until the [***] anniversary of the date of
termination of this Agreement, each party (the “Receiving Party”) shall keep
confidential, and shall not publish or otherwise disclose to any Person (other
than its Affiliates, its and its Affiliates’ Representatives, and any actual or
potential assignees, financing sources or investors (including, in the case of
the Seller, any party evaluating the acquisition of any portion of the Royalty
that is not included in the Purchased Assets) and their respective
Representatives, in each case who have agreed to be bound by the provisions of
this Section 8.1 or are otherwise subject to restrictions of confidentiality
substantially as restrictive as those contained in this Section 8.1) and shall
not use or disclose for any purpose other than as provided for in the
Transaction Documents (which includes the exercise of any rights or the
performance of any obligations hereunder), any information (whether written or
oral, or in electronic or other form) furnished to it by or on behalf of the
other party (the “Disclosing Party”) pursuant to the Existing Confidentiality
Agreement (as defined below) or this Agreement (such information, “Confidential
Information” of the Disclosing Party), except for that portion of such
information that:
(a) was already in the Receiving Party’s possession on a non-confidential basis
prior to its disclosure to it by the Disclosing Party, as evidenced by written
records (provided, if such information was disclosed to the Receiving Party on a
non-confidential basis by a party that is not the Disclosing Party, such party
had the right to disclose such information to the Receiving Party without any
legal, contractual or fiduciary obligation to, any person with respect to such
information);
(b) is or becomes generally available to the public other than as a result of an
act or omission by the Receiving Party or its Affiliates in breach of this
Agreement;
(c) was independently developed by the Receiving Party, as evidenced by written
records, without use of or reference to the Confidential Information or in
violation of the terms of this Agreement.
Section 8.2 Disclosures to Certain Affiliates. Notwithstanding anything to the
contrary provided elsewhere herein, none of Purchaser’s Affiliates (including
portfolio companies) or its Affiliates’ Representatives, or any actual or
potential assignees, partners (including limited partners), financing sources or
investors (and their Representatives), including, for the avoidance of doubt,
The Blackstone Group Inc., shall have any obligations with respect to
Confidential Information provided to Purchaser pursuant to this Agreement to the
extent that such Confidential Information is not made available to such
Affiliates (including portfolio companies), Affiliates’
35

--------------------------------------------------------------------------------



Representatives, or any actual or potential assignees, partners (including
limited partners), financing sources or investors (and their Representatives).
In addition, the Confidential Information may be disclosed to any of the Persons
listed in the foregoing sentence solely for the purpose of assessing or
resolving conflicts or determining the proper allocation of investment
opportunities, only if such individual shall agree to be bound by the
confidentiality and use provisions of this Article VIII, and if such disclosure
is made, Purchaser shall indemnify the Seller in accordance with Article VII for
any breach by such individual of such confidentiality and use provisions;
provided, however, that receipt of Confidential Information by such individual
shall not be imputed to the individual’s broader business unit (e.g., the
broader Affiliate entity).
Section 8.3 Termination of Confidentiality Agreement. Effective upon the date
hereof, the Confidentiality Agreement, dated November 14, 2019 (the “Existing
Confidentiality Agreement”), between Seller and Purchaser shall terminate and be
of no further force or effect, and shall be superseded by the provisions of this
Article VIII.
Section 8.4 Permitted Disclosure. In the event that a Receiving Party or its
Affiliates or any of its or its Affiliates’ Representatives are requested by a
governmental or regulatory authority or required by applicable Law, regulation
or legal process (including the regulations of a stock exchange or governmental
or regulatory authority or the order or ruling of a court, administrative agency
or other government or regulatory body of competent jurisdiction) to disclose
any Confidential Information, the Disclosing Party shall promptly, to the extent
permitted by Law, notify the Disclosing Party in writing of such request or
requirement so that the Disclosing Party may seek an appropriate protective
order or other appropriate remedy (and if the Disclosing Party seeks such an
order or other remedy, the Receiving Party will provide such cooperation, at the
Disclosing Party’s sole expense, as the Seller shall reasonably request). If no
such protective order or other remedy is obtained and Receiving Party or its
Affiliates or its or its Affiliates’ Representatives are, in the view of their
respective counsel (which may include their respective internal counsel),
legally required to disclose Confidential Information, the Receiving Party or
its Affiliates or its or its Affiliates’ Representatives, as the case may be,
shall only disclose that portion of the Confidential Information that their
respective counsel advises that the Purchaser or its Affiliates or its or its
Affiliates’ Representatives, as the case may be, are required to disclose and
will exercise commercially reasonable efforts, at the Disclosing Party’s sole
expense, to obtain reliable assurance that confidential treatment will be
accorded to that portion of the Confidential Information that is being
disclosed. In any event, the Receiving Party will not oppose action by the
Disclosing Party to obtain an appropriate protective order or other reliable
assurance that confidential treatment will be accorded the Confidential
Information. Notwithstanding the foregoing, notice to the Disclosing Party shall
not be required where disclosure is made (i) in response to a request by a
governmental or regulatory authority having competent jurisdiction over the
Receiving Party, its Affiliates or its or its Affiliates’ Representatives, as
the case may be, or (ii) in connection with a routine examination by a
regulatory examiner, where in each case such request or examination does not
expressly reference the Disclosing Party, its Affiliates, the Royalty, the
Milestones, the Purchased Assets or this Agreement. Further, notwithstanding
anything contained in this Article VIII to the contrary, the Seller may disclose
Confidential Information to the extent such disclosure is reasonably necessary
to comply with the Securities Act of 1933, as amended, with the Securities
Exchange Act of 1934, as amended, or with any rule, regulation or legal process
36

--------------------------------------------------------------------------------



promulgated by the SEC or a stock exchange, subject to Seller’s obligations set
forth in Section 5.15.
Section 8.5 Financial Statements. Notwithstanding anything herein to the
contrary, nothing in this Article VIII shall be construed to restrict either
party hereto from (a) providing copies of Royalty Reports to its independent
accountants, provided such independent accountants have agreed to be bound by
the provisions of Section 8.1 or are bound by restrictions of confidentiality no
less restrictive by those contained in Section 8.1, or including disclosure of
the Purchase Price and the amount and nature of the Purchased Assets in the
footnotes to such party’s audited annual financial statements, in each case to
the extent so required by GAAP, or including comparable disclosure in such
party’s unaudited quarterly financial statements, (b) providing copies of such
audited annual and unaudited quarterly financial statements to such party’s
existing or prospective lenders or direct or indirect beneficial owners, as long
as such lenders or beneficial owners have agreed to be bound by the provisions
of this Article VIII or are otherwise subject to reasonable restrictions of
confidentiality, and (c) disclosing Confidential Information in connection with
any assignment permitted under Section 10.3, and in accordance with the
requirements of this Article VIII.
Section 8.6 Specific Enforcement. Each party hereto acknowledges and agrees that
remedies at law may not be adequate to protect the Seller or the Purchaser
against any actual or threatened breach of this Article VIII by the Purchaser or
the Seller, either of its Affiliates or its or their Affiliates’
Representatives, and that the Seller and the Purchaser (as applicable) shall be
entitled to seek specific performance and temporary and permanent injunctive
relief or other equitable relief as a remedy for any such actual or threatened
breach. Such remedy shall not be deemed to be the exclusive remedy for breach of
this Section 8.6 but shall be in addition to all other rights and remedies
available at law or equity to the Seller or the Purchaser (as applicable).
Section 8.7 Other Relevant Obligations. In addition to, and without limiting,
Purchaser’s obligations under this Article VIII, Purchaser shall fully comply
with any Relevant Obligations that are applicable to the Confidential
Information.
Section 8.8 Use of Name. Except as required by Law (including any rule,
regulation or legal process promulgated by the SEC or a stock exchange) in the
disclosing Party’s good faith view, neither party shall use the name, trademark,
service mark, trade name, or symbol or any adaptation thereof of the other
party, including, with respect to Purchaser, any reference to “Blackstone” or
“The Blackstone Group”, or of any of its Representatives, Affiliates, partners,
managers, directors, board members, members, officers, funds, employees or
agents for advertising, marketing, endorsement, promotional or sales literature,
publicity, public announcement or disclosure in any document employed to obtain
funds or financing without the specific prior written consent of an authorized
representative of the other party or individual whose name is to be used as to
each such use (which consent may be granted or withheld in such party’s sole
discretion). Notwithstanding the foregoing, Purchaser may use the name, logos,
and other insignia of Seller in any “tombstone” or other advertisements, in its
publications, marketing or promotional materials to existing and prospective
investors and otherwise on the website or in other marketing materials of
Purchaser, as applicable, without the Seller’s prior approval.
37

--------------------------------------------------------------------------------



ARTICLE IX
TERMINATION


Section 9.1 Termination of Agreement. This Agreement shall continue in full
force and effect until the date on which Purchaser has received the last payment
with respect to the Purchased Assets, at which time this Agreement shall
automatically terminate.
Section 9.2 Effect of Termination. Upon the termination of this Agreement
pursuant to Section 9.1, this Agreement shall become void and of no further
force and effect, except for any rights, obligations or claims of either Party
that have accrued prior to termination; provided, however, that (a) the
provisions of Section 5.1, Section 5.6, Section 5.11 (only until the date that
is three (3) months after the termination date), Article I, Article VII (but
only if a claim under Article VII is pending on or is brought within [***] of
the termination date, and only until the final resolution of such claim and the
full satisfaction of all liabilities and obligations hereunder related to such
claim), Article VIII, this Article IX and Article X shall survive such
termination and shall remain in full force and effect and (b) nothing contained
in this Section 9.2 shall relieve either party from liability for any breach of
this Agreement that occurs prior to termination.
ARTICLE X
MISCELLANEOUS


Section 10.1 Specific Performance. Each of the parties hereto acknowledges that
the other party hereto will have no adequate remedy at law if it fails to
perform any of its obligations under any of the Transaction Documents. In such
event, each of the parties hereto agrees that the other party hereto shall have
the right, in addition to any other rights it may have (whether at law or in
equity), to specific performance of this Agreement.
Section 10.2 Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be effective (a) upon receipt when sent
through the mails, registered or certified mail, return receipt requested,
postage prepaid, with such receipt to be effective the date of delivery
indicated on the return receipt, (b) upon receipt when sent by an overnight
courier, (c) on the date personally delivered to an authorized officer of the
party to which sent or (d) on the date transmitted by facsimile or other
electronic transmission with a confirmation of receipt, in all cases, with a
copy emailed to the recipient at the applicable address, addressed to the
recipient as follows:
if to the Seller, to:
Alnylam Pharmaceuticals, Inc.
675 West Kendall Street, Henri A. Termeer Square
Cambridge, MA 02142
Attention: Jeff Poulton
[***]


with a copy, which shall not constitute notice, to:


Alnylam Pharmaceuticals, Inc.
38

--------------------------------------------------------------------------------



675 West Kendall Street, Henri A. Termeer Square
Cambridge, MA 02142
Attention: Laurie Keating
[***]


and to:


Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention: Kingsley L. Taft
[***]


if to the Purchaser, to:


BX Bodyguard Royalties L.P.
c/o Blackstone Life Sciences
101 Main Street
Suite 1210
Cambridge, MA 02142
Attention: Craig Shepherd
[***]


With a copy, which shall not constitute notice, to:


Blackstone Life Sciences
101 Main Street
Suite 1210
Cambridge, MA 02142
Attention: Julie Constable
[***]


and to:


Ropes & Gray LLP
800 Boylston Street
Prudential Tower
Boston, MA 02199
Attention: Melissa Rones
[***]


Each party hereto may, by notice given in accordance herewith to the other party
hereto, designate any further or different address to which subsequent notices,
consents, waivers and other communications shall be sent.
39

--------------------------------------------------------------------------------



Section 10.3 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. The Seller shall not be entitled to assign,
delegate or otherwise transfer this Agreement or any of its interests,
obligations or rights hereunder without the prior written consent of the
Purchaser, and any such purported assignment, delegation or transfer without
such consent shall be void ab initio and of no effect (provided that Seller may
assign this Agreement without the consent of the Purchaser to an Affiliate
(provided that such assignment to an Affiliate shall be at no incremental cost,
including Taxes, to Purchaser) or to any third party that acquires all or
substantially all of Seller’s business, whether by merger, sale of assets or
otherwise, as long as such assignee agrees in a writing to be bound by all the
provisions of this Agreement as if such assignee were the “Seller” under this
Agreement). Seller shall give notice to Purchaser of any assignment for which
consent was not required by Purchaser promptly after the occurrence thereof, and
Seller shall remain liable to Purchaser for its obligations to Purchaser
hereunder (and Purchaser shall be entitled to seek recovery for any breach or
default of an obligation hereunder from Seller or from such Affiliate assignee).
Prior to payment of the amounts set forth in Section 6.2(a) [***], the Purchaser
shall not be entitled to assign, delegate or otherwise transfer this Agreement
or any of its obligations or rights hereunder without the prior written consent
of the Seller, and any such purported assignment, delegation or transfer without
such consent shall be void ab initio and of no effect; provided, however, that
Purchaser may assign this Agreement without the consent of Seller if (i) the
Purchaser notifies the Seller at least [***] prior to any such assignment, (ii)
any such assignee, as a condition precedent to such assignment, agrees (A) in
writing with the Seller to be bound by the obligations of the Purchaser
contained in this Agreement, and (B) in writing with the parties thereto to be
bound by the obligations of the Purchaser contained in the document set forth on
Schedule 10.3, (iii) any such assignee complies with Section 5.17(c) (replacing
“Purchaser” wherever it appears with such assignee and replacing “Closing Date”
with the date that such assignee acquires an interest in the Purchaser’s rights
hereunder), (iv) notwithstanding any such assignment, the Purchaser shall remain
liable to the Seller for its obligations to the Seller hereunder (and Seller
shall be entitled to seek recovery for any breach or default of an obligation
hereunder from the Purchaser or from such assignee) and (v) in any event such
assignment shall be of the Agreement in its entirety; provided further, however,
that at all times during the term of this Agreement, Purchaser may assign any of
its rights to receive the Purchased Assets hereunder, in whole or in part,
without restriction and without consent of the Seller provided, in each case,
that the Purchaser remains liable to the Seller for its obligations hereunder.
Following payment of the amounts set forth in Section 6.2(a) (after giving
effect to Section 6.2(b)), Purchaser may assign, delegate or otherwise transfer
(in whole or in part) any or all of its obligations and rights hereunder, in
whole or in part, without restriction and without the consent of the Seller (but
subject to compliance with clauses (i), (ii)(A) and (iii) above (without giving
effect to the words “with the Seller” in clause (ii)(A), and provided that
clause (ii)(A) shall not apply to any such assignment that is solely of a
right).
Section 10.4 Independent Nature of Relationship. The relationship between the
Seller and the Purchaser is solely that of seller and purchaser, and neither the
Seller nor the Purchaser has any fiduciary or other special relationship with
the other party hereto or any of its Affiliates. Nothing contained herein or in
any other Transaction Document shall be deemed (including for tax purposes) to
constitute the Seller and the Purchaser as a partnership, an association, a
joint venture or any other kind of entity or legal form.
40

--------------------------------------------------------------------------------



Section 10.5 No Personal Liability. It is expressly understood and agreed by
Seller and Purchaser that:
(a) each of the representations, warranties, covenants and agreements in the
Transaction Documents made on the part of Seller is made by Seller and is not
intended to be nor is a personal representation, warranty, covenant or agreement
of any other Person, including those Persons named in the definition of
“Knowledge of Seller” and any other Representative of Seller or Seller’s
Affiliates (the “Non-Warranting Parties”);
(b) other than Seller, no Person, including the Non-Warranting Parties, shall
have any liability whatsoever for breach of any representation, warranty,
covenant or agreement made in the Transaction Documents on the part of Seller or
in respect of any claim or matter arising out of, relating to or in connection
with the Transaction Documents or the transactions contemplated thereby;
(c) the provisions of this Section 10.5 are intended to benefit each and every
one of the Non-Warranting Parties and shall be enforceable by each and every one
of them to the fullest extent permitted by Law; and
(d) the provisions of clauses (a) – (c) of this Section 10.5 shall apply to
Purchaser, mutatis mutandis.
Section 10.6 Entire Agreement. This Agreement, together with the Exhibits and
Schedules hereto, the other Transaction Documents and the Confidentiality
Agreement constitute a complete and exclusive statement of the terms of
agreement between the parties, and supersede all prior agreements,
understandings and negotiations, both written and oral, between the parties,
with respect to the subject matter of this Agreement. No representation,
inducement, promise, understanding, condition or warranty not set forth herein
(or in the Exhibits or Schedules hereto or the other Transaction Documents) has
been made or relied upon by either party.
Section 10.7 Governing Law.
(a) THIS PURCHASE AND SALE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of, relating to
or in connection with this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York
41

--------------------------------------------------------------------------------



State court or, to the extent permitted by applicable Law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.
(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 10.7(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
(d) Each of the parties hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.2. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable Law. Each of the parties hereto waives personal service
of any summons, complaint or other process, which may be made by any other means
permitted by New York law.
Section 10.8 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PURCHASE AND SALE AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HERETO
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO
THIS PURCHASE AND SALE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS Section 10.8.
Section 10.9 Severability. If one or more provisions of this Agreement are held
to be invalid, illegal or unenforceable by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, which shall remain in full force and effect, and
the parties hereto shall replace such invalid, illegal or unenforceable
provision with a new provision permitted by applicable Law and having an
economic effect as close as possible to the invalid, illegal or unenforceable
provision. Any provision of this Agreement held invalid, illegal or
unenforceable only in part or degree by a court of competent jurisdiction shall
remain in full force and effect to the extent not held invalid, illegal or
unenforceable.
Section 10.10 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto. Any counterpart may be executed by
facsimile or other electronic transmission, and such facsimile or other
electronic transmission shall be deemed an original.
42

--------------------------------------------------------------------------------



Section 10.11 Amendments; No Waivers. Neither this Agreement nor any term or
provision hereof may be amended, supplemented, restated, waived, changed or
modified except with the written consent of the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. No notice to or demand on either party
hereto in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval hereunder shall, except as may otherwise be
stated in such waiver or approval, be applicable to subsequent transactions. No
waiver or approval hereunder shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable Law.
Section 10.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by applicable Law. Without limiting
the foregoing, the Seller hereby authorizes the Purchaser, at any time and from
time to time, to the fullest extent permitted by applicable Law, to offset any
amounts payable by the Purchaser to, or for the account of, the Seller against
any obligations of the Seller to the Purchaser arising in connection with the
Transaction Documents (including amounts payable pursuant to Article VII) that
are then due and payable.
Section 10.13 Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms or provisions hereof.




{SIGNATURE PAGE FOLLOWS}


































43


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
BX BODYGUARD ROYALTIES L.P.


By: Blackstone Life Sciences Advisors L.L.C. on
behalf of BX Bodyguard Royalties L.P.


By: /s/ Robert Liptak 
Name: Robert Liptak
Title: Authorized Person





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
ALNYLAM PHARMACEUTICALS, INC.




By: /s/ John M. Maraganore 
Name: John M. Maraganore, Ph.D.
Title: Chief Executive Officer



--------------------------------------------------------------------------------



EXHIBIT A
FORM OF BILL OF SALE



--------------------------------------------------------------------------------



EXHIBIT B
FORM OF LICENSEE INSTRUCTION



--------------------------------------------------------------------------------



EXHIBIT C
PAYING AGENT AGREEMENT



--------------------------------------------------------------------------------



EXHIBIT D
PURCHASER ACCOUNT


[***]



--------------------------------------------------------------------------------



EXHIBIT E


SELLER ACCOUNT


[***]



--------------------------------------------------------------------------------



EXHIBIT F
DISCLOSURE SCHEDULE



--------------------------------------------------------------------------------



EXHIBIT G
ROYALTY PRODUCT PATENTS






--------------------------------------------------------------------------------



EXHIBIT H
MEDCO LICENSE AGREEMENT





--------------------------------------------------------------------------------



EXHIBIT I
PRESS RELEASE





--------------------------------------------------------------------------------





SCHEDULE 1.1
[***]




--------------------------------------------------------------------------------



SCHEDULE 2.5(a)
True-Up Mechanism


[***]





--------------------------------------------------------------------------------



SCHEDULE 3.10(A)


[***]





--------------------------------------------------------------------------------



SCHEDULE 10.3
ASSIGNMENT
[***]

